Exhibit 10.6

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

EXECUTION VERSION

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

Dated as of May 21, 2013

WASHINGTON SQUARE FINANCIAL, LLC

as the Seller

and

COMPASS SETTLEMENTS LLC

as the Purchaser



--------------------------------------------------------------------------------

Table of Contents

 

             Page  

ARTICLE I

 

DEFINITIONS

     1   

SECTION 1.01.

 

Certain Definitions

     1   

SECTION 1.02.

 

Accounting Terms

     17   

SECTION 1.03.

 

Other Terms

     17   

SECTION 1.04.

 

Computation of Time Periods

     17   

ARTICLE II

 

AMOUNTS AND TERMS OF THE PURCHASES

     18   

SECTION 2.01.

 

Purchases of Receivables; Agreement to Purchase

     18   

SECTION 2.02.

 

Payment for the Purchases

     20   

SECTION 2.03.

 

Payments and Computations, Etc.

     21   

SECTION 2.04.

 

Transfer of Records to the Purchaser

     21   

SECTION 2.05.

 

Concentration Limits

     22   

SECTION 2.06.

 

Maximum Purchase Amount Increases

     23   

SECTION 2.07.

 

Modifications to Eligibility Criteria

     23   

SECTION 2.08.

 

Power of Attorney

     23   

ARTICLE III

 

CONDITIONS PRECEDENT

     24   

SECTION 3.01.

 

Conditions Precedent to Agreement

     24   

SECTION 3.02.

 

Conditions Precedent to Ongoing Purchases

     25   

SECTION 3.03.

 

Effect of Payment of Purchase Price

     26   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     26   

SECTION 4.01.

 

Representations and Warranties of the Seller

     26   

SECTION 4.02.

 

Representations and Warranties of the Seller Relating to the Receivables and
Related Assets

     30   

SECTION 4.03.

 

Representations and Warranties of the Purchaser

     31   

SECTION 4.04.

 

Survival of Representations and Warranties

     32   

ARTICLE V

 

GENERAL COVENANTS OF THE SELLER

     32   

SECTION 5.01.

 

Affirmative Covenants of the Seller

     32   

SECTION 5.02.

 

Negative Covenants of the Seller

     37   

ARTICLE VI

 

ADMINISTRATION AND COLLECTION

     40   

SECTION 6.01.

 

Servicing of Receivables

     40   

SECTION 6.02.

 

Responsibilities of the Seller

     41   

SECTION 6.03.

 

Further Action Evidencing Purchases

     41   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

             Page  

ARTICLE VII

 

INDEMNIFICATION

     41   

SECTION 7.01.

 

Indemnities by the Seller

     41   

ARTICLE VIII

 

CONFIDENTIALITY

     44   

SECTION 8.01.

 

Restrictions on Use and Disclosure

     44   

SECTION 8.02.

 

Exceptions

     44   

SECTION 8.03.

 

Non-Public Personal and Customer Information

     44   

SECTION 8.04.

 

Unauthorized Access Notification

     44   

SECTION 8.05.

 

Return or Destruction

     45   

SECTION 8.06.

 

Audit Right

     45   

SECTION 8.07.

 

Subcontracting

     45   

SECTION 8.08.

 

Use of Confidential Information

     45   

ARTICLE IX

 

MISCELLANEOUS

     46   

SECTION 9.01.

 

Waivers; Amendments

     46   

SECTION 9.02.

 

Notices

     46   

SECTION 9.03.

 

Effectiveness; Binding Effect; Assignability

     47   

SECTION 9.04.

 

GOVERNING LAW; WAIVER OF JURY TRIAL

     47   

SECTION 9.05.

 

Costs and Expenses; Waiver of Setoff

     47   

SECTION 9.06.

 

Execution in Counterparts; Severability

     47   

SECTION 9.07.

 

Purchase Termination

     48   

SECTION 9.08.

 

Third Party Beneficiaries

     48   

SECTION 9.09.

 

Entire Agreement

     48   

SECTION 9.10.

 

Section and Paragraph Headings

     48   

SECTION 9.11.

 

Tax Disclosure

     48   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page EXHIBITS AND SCHEDULES

Exhibit A

  -   

Form of Purchase Request

  

Exhibit B

  -   

Form of Settlement Purchase Agreement

  

Exhibit C

  -   

Mortality Table

  

Exhibit D

  -   

Form of Pipeline Report

  

Exhibit E

  -   

Form of Bill of Sale

  

Exhibit F

  -   

Form of Purchase Designee Joinder

  

Schedule I

  -   

Addresses and Locations of Books and Records of the Seller

  

Schedule II

  -   

ERISA Matters

  

Schedule III

  -   

Lockbox Accounts; Lockbox Numbers

  

Schedule IV

  -   

Definition of Eligible Receivable

  

Schedule V

  -   

Approved States

  

Schedule VI

  -   

Schedule of Existing Receivables

  

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT

This AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this “Agreement”), dated
as of May 21, 2013 (the “Amendment Date”) is made by and between WASHINGTON
SQUARE FINANCIAL, LLC, a Georgia limited liability company (the “Seller”), and
COMPASS SETTLEMENTS LLC, a Delaware limited liability company (the “Purchaser”).

RECITALS:

WHEREAS, the Seller has purchased and owns, and from time to time hereafter may
purchase and own, “Receivables” (or portions thereof) from various “Claimants”
pursuant to various “Settlement Purchase Agreements”;

WHEREAS, the Purchaser and the Seller entered into that certain Purchase and
Sale Agreement dated as of December 30, 2011, (the “Original Agreement”) whereby
the Seller agreed to sell, transfer or otherwise convey to the Purchaser from
time to time, and the Purchaser agreed to purchase or otherwise acquire or
accept from the Seller, all of the Seller’s right, title and interest in certain
such Receivables, together with the Related Assets related thereto, whether now
owned or hereafter acquired by the Seller (the “Purchased Assets”);

WHEREAS, the Purchaser and the Seller desire to amend and restate the Original
Agreement on the terms and conditions provided herein; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Definitions. For all purposes of this Agreement, as used
in this Agreement (including in the recitals hereto), the following terms shall
have the following meanings:

“Adverse Claim” means a Lien or other right or claim of any Person other than
(i) Permitted Liens, and, (ii) with respect to the Receivables and Related
Assets, any Lien or other right or claim in favor of the Purchaser pursuant to
the Transaction Documents.

“Affiliate” shall mean, with reference to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with reference to any
specified Person shall mean the power to direct the management and policies of
such specified Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Aggregate Discounted Receivables Balance” means, for purposes of this Agreement
with respect to any designated group of Receivables, at any time, the sum at
such time of the respective Discounted Receivables Balances of such Receivables.

“Agreement” shall have the meaning specified in the Preamble hereof.

“A.M. Best” means A.M. Best Company, Inc. and its successors.

“Amendment Date” shall have the meaning specified in the Preamble hereof.

“Approved Medical Underwriter” means [*], or such other third party medical
underwriter as reasonably designated by the Purchaser; provided, however, that
it shall not be reasonable for the Purchaser to designate any other such third
party medical underwriter unless the same designation is being made under all
other purchase or financing facilities established or maintained by Purchaser or
its Affiliates with other originators of Life Contingent Structured Settlements.

“Approved State” means each of the states listed on Schedule V attached hereto
and made a part hereof.

“Breach” shall have the meaning assigned thereto in Section 5.01(l).

“Business Day” shall mean any day other than a Saturday or Sunday or any other
day on which national banking associations or state banking institutions in New
York, New York are authorized or obligated by law, executive order or
governmental decree to be closed.

“Change in Control” means at any time, (i) any sale, lease, exchange or other
transfer (in a single transaction or a series of related transactions) of all or
substantially all of the assets of the Seller to any Person or “group” (within
the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder) other than to the Seller or in
the ordinary course of business or (ii) the acquisition of ownership,
beneficially or of record, by any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder) (other than the Seller’s senior management or current
members) of 50% or more of the indirect or direct equity interests in the Seller
without Purchaser’s approval upon prior written notice (such approval not to be
unreasonably withheld by Purchaser).

“Claimant” shall mean any Person(s) which is entitled to receive payments under
a Settlement Agreement. In the event that a Settlement Agreement provides
payments to more than one Person, “Claimant” shall refer to all such Persons.

“Closing Date” shall mean December 30, 2011.

“Collection Account” means the account identified as such on Schedule III.

“Collections” shall mean with respect to any Receivables and Related Assets, all
cash or other payments thereon and other cash proceeds thereof, whether in the
form of cash, checks, wire transfers, electronic transfers or any other form of
cash payment, including, without

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

limitation, in each case with respect to any Receivables and Related Assets, any
interest earned on such amounts while on deposit in any collection account;
provided, however, that (i) Collections shall not include Split Payments and
(ii) Collections shall not include any amounts related to Scheduled Payments due
prior to the applicable Cut-Off Date for any Receivable.

“Confidential Information” of a party means all confidential or proprietary
information, including without limitation, all information not generally known
to the public, all work product, Customer Information, Purchaser and Seller data
and the terms and conditions of this Agreement. The term also includes any such
information that is to be made available to either party by or on behalf of the
Purchaser or Seller, any Affiliate or licensee of the Purchaser or Seller, any
Purchaser customer or any of their personnel in connection with this Agreement.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Credit Policy Manual” shall mean the credit and collection policies and
practices of the Seller in effect on the Amendment Date relating to Receivables
and Related Assets, as modified from time to time to the extent such change
would not result in a breach of covenant by the Seller pursuant to
Section 5.02(c).

“CSI” means Contingent Settlements I, LLC, a Georgia limited liability company.

“Customer Information” means: (a) any Purchaser account number; (b) any
transaction information concerning a Purchaser account; or (c) any Purchaser or
third-party information related to (a) or (b) that may constitute non-public
information under applicable laws and regulations, including, but not limited to
those related to data protection and privacy or from which an individual
customer’s identity or personal particulars are apparent or can be reasonably
ascertained.

“Cut-Off Date” means, with respect to any Receivable described in any Purchase
Request, the Purchase Date with respect to the Purchase of such Receivable.

“Delinquent Receivable” shall mean a Receivable with respect to which: (a) any
Scheduled Payment (or any portion thereof) due thereunder is more than 30 days
past due; or (b) any Scheduled Payment (or any portion thereof) has been
diverted by the Claimant or any other Person and such diverted payment has not
been returned to the Purchaser within 15 days after such diversion.

“Discount Factor” means at any time with respect to [*].

“Discount Rate” shall mean a per annum rate equal to the sum of (a) the Purchase
Rate and (b) the Servicing Fee Rate.

“Discounted Receivables Balance” means at any time with respect to any
Receivable, the sum of the products obtained by multiplying (i) the amount of
each remaining Eligible Life Contingent Payment payable under such Receivable
(net of the Split Payment obligations associated therewith), (ii) the Survival
Probability relating to each such Eligible Life Contingent Payment and (iii) the
Discount Factor relating to each such Eligible Life Contingent Payment.

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Eligible Annuity Provider” means a Settlement Annuity Provider (a) whose
financial strength is rated by S&P and/or by Moody’s and does not have a long
term credit rating below [*] by S&P or below [*] by Moody’s or (b) if such
Settlement Annuity Provider is not rated by S&P or Moody’s, whose financial
strength is rated by A.M. Best and/or Fitch and does not have a long term credit
rating below [*] by A.M. Best or below [*] by Fitch.

“Eligible Life Contingent Payments” means, as of the date of Purchase for any
Eligible Receivable, the Life Contingent Periodic Payments scheduled to occur
within [*] years of the applicable Purchase Date that the related Obligor (and
the applicable Settlement Annuity Provider engaged by such Obligor) is obligated
to pay only if the Referenced Settlement Recipient is alive on the date a
Scheduled Payment is due; provided, that, with respect to Existing Receivables,
“Eligible Life Contingent Payments” shall mean, as of the date of Purchase for
such Existing Receivable, the Life Contingent Periodic Payments (i) scheduled to
occur within [*] years of the applicable Original Purchase Date of such Existing
Receivable and (ii) occurring on or after the Purchase Date of such Receivable
that the related Obligor (and the applicable Settlement Annuity Provider engaged
by such Obligor) is obligated to pay only if the Referenced Settlement Recipient
is alive on the date a Scheduled Payment is due.

“Eligible Receivable” means, with respect to this Agreement, a Receivable,
which, as of the date of its sale or conveyance to the Purchaser by the Seller
hereunder, would constitute an “Eligible Receivable” under Schedule IV, or would
constitute an “Eligible Receivable” under Schedule IV taking into account any
conditions waived by the Purchaser in writing; provided, that, an Existing
Receivable which, as of its Original Purchase Date, would constitute an
“Eligible Receivable” under Schedule IV to the Purchase and Contribution
Agreement or would constitute an “Eligible Receivable” under Schedule IV to the
Purchase and Contribution Agreement taking into account any conditions waived by
the Purchaser hereunder in writing shall be an “Eligible Receivable” hereunder
and provided, further that a Warehouse Receivable which, as of its purchase by
the Seller or CSI would constitute an “Eligible Receivable” under Schedule IV to
the Purchase and Contribution Agreement, or would constitute an “Eligible
Receivable” under Schedule IV to the Purchase and Contribution Agreement taking
into account any conditions waived by the Purchaser hereunder in writing shall
be an “Eligible Receivable” hereunder.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean with respect to any Person, at any time, such trade
or business (whether or not incorporated) that would, at the time, be treated
together with such Person as a single employer under Section 4001 of ERISA or
any of Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(i) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment of debts of such Person,
the appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or substantially all of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts; and, in each such case or proceeding, such case or
proceeding shall remain undismissed or unstayed for 60 days or more or an order
for relief in respect of such Person shall be entered in an involuntary case
under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or

(ii) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, dissolution or other similar
law now or hereafter in effect, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) for such Person or for any substantial part of its
property, or shall make any general assignment for the benefit of creditors, or
shall fail to, or admit in writing its inability to, pay its debts generally as
they become due, or, if a corporation or similar entity, its board of directors
shall vote to implement any of the foregoing.

“Excess Portion” shall mean with respect to any Receivable, the Eligible Life
Contingent Payments of such Receivable scheduled to occur after [*] years of the
Purchase Date of such Receivable; provided, that, with respect to an Existing
Receivable, “Excess Portion” shall mean the Eligible Life Contingent Payments of
such Receivable scheduled to occur after [*] years of the Original Purchase Date
of such Receivable.

“Existing Receivable” means, with respect to this Agreement, each Receivable
sold or conveyed to CSI by the Seller pursuant to the Purchase and Contribution
Agreement that is identified as such on Schedule VI hereto.

“Facility Purchase Limit” shall mean $45,000,000 (which, for the avoidance of
doubt, shall not include Existing Receivables sold hereunder).

“Fitch” means Fitch, Inc. and its successors.

“GAAP” means U.S. generally accepted accounting principles.

“GLB Act” means collectively the Gramm-Leach-Bliley Act (15 U.S.C. Section 6801
et seq.) and its implementing regulations, as the same may be amended from time
to time.

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.

“High Mortality Verification Requirement Annuity Provider” means [*], their
respective affiliates and other annuity providers as may be reasonably
designated from time to

 

5



--------------------------------------------------------------------------------

time by the Purchaser; provided, however, that it shall not be reasonable for
the Purchaser to designate any other such annuity providers unless the same
designation is being made under all other purchase or financing facilities
established or maintained by Purchaser or its Affiliates with other originators
of Life Contingent Structured Settlements.

“Highly Mortality Sensitive Receivable” means a Receivable for which its
Mortality Stressed Receivables Balance is less than its respective Discounted
Receivables Balance.

“Holdback Cut-Off Date” has the meaning specified in Section 2.02(c) hereof.

“Holdback Funds” means, as of any date of determination and with respect to any
Receivable, the portion (if any) of the purchase price payable by the Seller to
the related Claimant under the related Settlement Purchase Agreement held back
by the Seller pursuant to the terms of such Settlement Purchase Agreement solely
to address any possible administrative delays in the change of ownership of such
Receivable and in an amount not to exceed the sum of the first three Scheduled
Payments sold by such Claimant to the Seller, and that remains unsatisfied as of
such date.

“Holdback Receivable” means any Receivable in respect of which the Seller has
held back Holdback Funds from the purchase price payable by the Seller to the
related Claimant.

“Imperial” means Imperial Holdings, Inc., or any successor thereto.

“Initial Scheduled Payment” means, for each Holdback Receivable in respect of
which there remain outstanding Holdback Funds, each Scheduled Payment in respect
of which Holdback Funds were held back by the Seller pursuant to the related
Settlement Purchase Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Joinder” shall have the meaning assigned thereto in Section 2.01(f).

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, encumbrance, lien (statutory or other), preference, participation
interest, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC or comparable law of any jurisdiction to
evidence any of the foregoing but not including any statutory liens with respect
to payments not yet due and payable.

“Life Contingent Periodic Payments” shall mean the Scheduled Payments that the
Obligor and the applicable Settlement Annuity Provider that issued a Settlement
Annuity Contract to fund such payment obligations related to such Receivable are
obligated to pay only if the Referenced Settlement Recipient is alive on the
date a Scheduled Payment is due, but not otherwise.

 

6



--------------------------------------------------------------------------------

“Life Contingent Structured Settlement” means a Structured Settlement providing
for Life Contingent Periodic Payments, but which Structured Settlement may also
include Term Certain Periodic Payments.

“Limited Purchase Availability Event” shall occur as of any date of
determination when the Purchase Availability as of such date is less than
$2,500,000.

“Lockbox Account” means each post office box or account identified as such on
Schedule III maintained by the Purchaser or its Affiliates for the purpose of
receiving payments on the Receivables made by the Obligors or Settlement Annuity
Providers.

“Marketability” means any Lien or encumbrance of any Person other than the
Purchaser, which impairs the good and marketable title to, or the use and value
of, the affected Receivable.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(i) the business, assets, financial conditions or operations of the Seller;

(ii) the ability of the Seller to perform its obligations under this Agreement
or any other Transaction Document;

(iii) the validity or enforceability against Seller of this Agreement or any
other Transaction Document;

(iv) the status, existence, perfection or priority of (i) Purchaser’s ownership
interest in the Receivables and the Related Assets or (ii) if applicable,
Purchaser’s security interest in the Receivables and the Related Assets
established under Section 2.01(d);

(v) the validity, enforceability, collectability or Marketability of the
Receivables, or the Related Assets;

(vi) the ability of the Seller to continue its structured settlement business as
a going concern; or

(vii) Seller’s ability to make resources available for the advertising or
marketing of its structured settlement business.

“Maximum Purchase Amount” shall be $25,000,000 as of the Amendment Date, as such
amount may be increased from time to time pursuant to Section 2.06 hereof.

“Medical Authorization” shall mean, with respect to a Referenced Settlement
Recipient, the medical authorization form, duly completed by such Referenced
Settlement Recipient and in such form as reasonably approved by the Purchaser.

 

7



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Medical Questionnaire” shall mean, with respect to a Referenced Settlement
Recipient, the questionnaire concerning medical information, duly completed by
or for such Referenced Settlement Recipient and in such form as provided by the
Purchaser.

“Medical Underwriting Report” means, with respect to a Referenced Settlement
Recipient, the medical underwriting report provided by the Approved Medical
Underwriter in respect of that Reference Settlement Recipient (i.e., the
reference life).

“Moody’s” means Moody’s Investor Services Inc, or any Affiliate.

“Mortality Rating” means with respect to each Referenced Settlement Recipient
for each Receivable, the [*] for such Referenced Settlement Recipient as
determined by the Approved Medical Underwriter as specified in the Medical
Underwriting Report, (b) the [*] and (c) the [*].

“Mortality Rating Adjustment” means [*].

“Mortality Stress Factor” means [*].

“Mortality Stressed Receivables Balance” means at any time with respect to any
Receivable, the sum of the products obtained by multiplying (i) the amount of
each remaining Eligible Life Contingent Payment payable under such Receivable
(net of the Split Payment obligations associated therewith), (ii) the [*] and
(iii) the [*].

“Mortality Table” means the mortality table attached hereto as Exhibit C.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which contributions are or have been made during
the preceding six years by any Person or any ERISA Affiliate of such Person.

“Obligor” shall mean with respect to any Receivable, any party obligated to make
Scheduled Payments under any Settlement Agreement that has purchased a
Settlement Annuity Contract from an Eligible Annuity Provider to fund such
payment obligations.

“Original Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Original Purchase Date” shall mean with respect to each Existing Receivable the
date of its sale or conveyance to CSI by the Seller under the Purchase and
Contribution Agreement as identified on Schedule VI hereto.

“Permitted Liens” shall mean with respect to any Receivable or the Related
Assets relating thereto which are sold, transferred, contributed or otherwise
conveyed to the Purchaser hereunder, (a) any Lien created under the Transaction
Documents in favor of the Purchaser against the Seller, (b) Liens for federal,
state, municipal and other local taxes in each case that are not yet due and
payable or that the validity or amount thereof is currently being contested in
good faith by an appropriate Person in appropriate proceedings and with respect
to which adequate reserves or other appropriate provisions are being maintained
to the extent required by GAAP and (c) claims for payments to third parties or
Claimants for non-assigned amounts due under a Split Payment.

 

8



--------------------------------------------------------------------------------

“Person” means any individual, corporation, estate, partnership, business or
trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

“Pipeline Report” shall have the meaning assigned thereto in Section 5.01(p).

“Plan” shall mean, with respect to any Person, any defined benefit plan (as
defined in Section 3(35) of ERISA) that (a) is or was at any time during the
past six years maintained by such Person or any ERISA Affiliate of such Person,
or to which contributions by any such Person are or were at any time during the
past six years required to be made or under which such Person has or could have
any liability, (b) is subject to the provisions of Title IV of ERISA and (c) is
not a Multiemployer Plan.

“Plan Event” shall mean, with respect to any Person, (a) the imposition of an
obligation of such Person or any of its ERISA Affiliates under Section 4041 of
ERISA to provide any affected parties written notice of an intent to terminate a
Plan in a distress termination described in Section 4041(c) of ERISA, (b) the
receipt of any notice by any Plan to the effect that the PBGC intends to apply
for the appointment of a trustee to administer any Plan, (c) the termination of
any Plan which results in any liability of such Person and/or any of its ERISA
Affiliates in excess of the Plan Liability Threshold, (d) the withdrawal of such
Person or any ERISA Affiliate of such Person from any Plan described in
Section 4063 of ERISA which may reasonably be expected to result in any
liability of such Person and/or any of its ERISA Affiliates in excess of the
Plan Liability Threshold, (e) the complete or partial withdrawal of such Person
or any ERISA Affiliate of such person from any Multiemployer Plan which may
reasonably be expected to result in any liability of such Person and/or any of
its ERISA Affiliates in excess of the Plan Liability Threshold, (f) a Reportable
Event or an event described in Section 4068(f) of ERISA which may reasonably be
expected to result in any liability of such Person and/or any of its ERISA
Affiliates in excess of the Plan Liability Threshold, and (g) any other event or
condition which under ERISA or the Code may reasonably be expected to constitute
grounds for the imposition of a lien on the property of such Person in respect
of any Plan or Multiemployer Plan.

“Plan Liability Threshold” shall mean, with respect to any Person and its ERISA
Affiliates, any liability of such Person and such ERISA Affiliates with respect
to any Plan Event which when aggregated with all other liabilities of such
Person and its ERISA Affiliates incurred as a result of any other Plan Events
during the immediately preceding twelve month period, plus any unpaid
liabilities of such Person and its ERISA Affiliates arising as a result of any
Plan Events occurring at any other time, exceeds $1,000,000.

“Power of Attorney” shall mean an irrevocable power of attorney executed by a
Claimant in favor of the Seller or any other Person with full power of
substitution (which Person has irrevocably appointed the Seller as its
substitute), in each case, with full power of substitution at the election of
the Seller, pursuant to a Settlement Purchase Agreement, authorizing the Seller
(or any such substitute therefor) to act for and on behalf of the Claimant in
connection with the enforcement of such Claimant’s Receivable.

 

9



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Primary Purchaser” means Compass Settlements LLC, a Delaware limited liability
company.

“Purchase” means, on any Purchase Date, as applicable, the sale, assignment,
contribution, transfer and/or other conveyance of any Receivable and all Related
Assets related thereto from the Seller to the Purchaser for which the Purchase
Price has not been previously paid and which have not previously been sold,
assigned, contributed, transferred or otherwise conveyed to the Purchaser by the
Seller in accordance with the terms of Sections 2.01 and 2.02 hereof; and
“Purchased” means the past tense of Purchase.

“Purchase and Contribution Agreement” means that certain Purchase and
Contribution Agreement, dated as of April 12, 2011, between the Seller, as
seller, and CSI, as purchaser.

“Purchase Availability” means, as of any date of determination, (a) the Maximum
Purchase Amount as of such date less (b) the aggregate Purchase Price of
Receivables purchased by the Purchaser pursuant to this Agreement (excluding
Existing Receivables) since the Closing Date.

“Purchase Commitment Termination Date” means the earliest to occur of: (i) the
date on which the aggregate Purchase Price of Receivables (excluding Existing
Receivables) purchased by the Purchaser under this Agreement or the Original
Agreement shall be equal to the Maximum Purchase Amount (not including the
Purchase Price for any Receivables repurchased by the Seller pursuant to
Section 5.01(l)), (ii) the date which is twelve (12) months following the
Amendment Date and (iii) the occurrence of a Purchase Commitment Termination
Event (unless waived by the Purchaser).

“Purchase Commitment Termination Event” means any one of the following events
(whatever the reason for such Purchase Commitment Termination Event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body), unless otherwise waived
by the Purchaser:

(i) failure on the part of the Seller to make any payment or deposit required
under this Agreement within [*] after the date such payment or deposit is
required to be made by the Seller;

(ii) a default in the observance or performance in any respect of any covenant
or agreement of Seller made in this Agreement, and such default has a Material
Adverse Effect, which default continues unremedied for a period of [*] after the
first to occur of (i) actual knowledge thereof by a Responsible Officer of the
Seller, or (ii) the delivery to the Seller by the Purchaser of a notice
specifying such default and requiring it to be remedied and stating that such
notice is a notice of default hereunder;

 

10



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(iii) any representation, warranty, certification or written statement of the
Seller in this Agreement shall prove to have been incorrect in any respect when
made, and such incorrect representation, warranty, certification or written
statement has a Material Adverse Effect, which default continues unremedied for
a period of [*] after the first to occur of (i) actual knowledge thereof by a
Responsible Officer of the Seller, or (ii) the delivery to the Seller by the
Purchaser of a notice specifying such incorrect representation, warranty,
certification or written statement and requiring it to be remedied and stating
that such notice is a notice of default hereunder; provided that, for the
avoidance of doubt, if any representation, warranty, certification or written
statement of the Seller under this Agreement that relates to a Purchased Asset
shall prove to have been incorrect when made, as long as the Seller complies
with its repurchase or substitution obligations under Section 5.01(l) of this
Agreement, no Purchase Commitment Termination Event shall occur or be deemed to
occur as a consequence of any such false or incorrect representation, warranty,
certification or written statement;

(iv) an event has occurred with respect to the Seller or its Affiliates which
has a Material Adverse Effect on the Seller, other than a Material Adverse
Effect contemplated in (ii) above;

(v) the Seller or any of its Affiliates shall be subject to civil or criminal
investigation by any Governmental Authority, other than the SEC Investigation
which is reasonably expected to have a Material Adverse Effect;

(vi) the Seller or Imperial shall be subject of an Event of Bankruptcy; or

(vii) the occurrence of a Change in Control with respect to the Seller without
the consent of the Purchaser, which consent shall not be unreasonably withheld.

“Purchase Date” shall mean each date on which a Purchase is to occur, which
shall initially be December 30, 2011 and subsequently every other Thursday (or
the next succeeding Business Day if such Thursday is not a Business Day)
occurring prior to the end of the Purchase Commitment Termination Date (e.g.,
January 12, 2012, January 26, 2012, etc…), or any other date agreed to between
the Seller and the Purchaser in accordance with Section 2.02(a) as the date on
which a Purchase will occur.

“Purchase Price” means, with respect to any Receivable, the Discounted
Receivables Balance of such Receivable, calculated as of the applicable Purchase
Date; provided, that, with respect to Existing Receivables, the “Purchase Price”
shall mean the Discounted Receivables Balance of such Receivable, calculated as
of the applicable Original Purchase Date.

“Purchase Rate” means [*] per annum; provided, that, if the “Purchase Rate” is
reduced below [*] on any other purchase facility of Purchaser under which
Purchaser is purchasing life contingent structured settlements of similar nature
(determined by excluding any differences in servicing costs), the Purchase Rate
will be reduced to such level; provided, further, if the mortality pricing
methodology (e.g pricing model and mortality rating adjustments) under any such
purchase facility is modified to become materially different than the mortality
pricing methodology under this Agreement and the effect of such difference is to
result in a

 

11



--------------------------------------------------------------------------------

lower effective Purchase Rate or discount rate for determining the Purchase
Price for Receivables under that other facility (determined by excluding any
differences in servicing costs), the “Purchase Rate” under this Agreement or the
pricing model used hereunder will be adjusted so that the effective discount
rate used under this Agreement to determine the Purchase Price for Receivables
is no higher than the effective discount rate used in such other facility
(determined excluding any differences in servicing costs).

“Purchase Request” means a report in the form attached hereto as Exhibit A, to
be delivered by the Seller to the Purchaser with respect to a Purchase Date in
accordance with Section 2.01(a), including Annex 1 thereto, setting forth
information with respect to each Receivable to be Purchased.

“Purchase Termination Date” means the earliest to occur of (i) the date upon
which the ability of the Seller to permit Purchases hereunder has been
terminated (and cannot be reinstated) pursuant to Section 2.01(c) and (ii) the
Purchase Commitment Termination Date.

“Purchased Assets” shall have the meaning specified in the Recitals to this
Agreement.

“Purchaser” shall have the meaning specified in the Preamble of this Agreement.

“Purchaser Designee” means an entity which has been designated by the Purchaser
to purchase Receivables pursuant to Section 2.01(f) hereunder.

“Purchaser Designee Collection Account” means the collection account identified
as such on a Joinder.

“Purchaser Designee Lockbox Account” means each post office box or account
identified as such on a Joinder maintained by a Purchaser Designee or its
Affiliates for the purpose of receiving payments on the Receivables made by the
Obligors or Settlement Annuity Providers.

“Purchasing Entity” shall mean, with respect to any Eligible Receivable, the
Purchaser or a Purchaser Designee, as designated pursuant to Section 2.01(f).

“Receivable” shall mean, (i) all rights to certain Scheduled Payments (or
portions thereof) due or to become due in connection with a Settlement
Agreement, contingent and absolute and (ii) all other rights (but not
obligations or liabilities), in any case which are purchased by the Seller from
a Claimant pursuant to a Settlement Purchase Agreement, including, without
limitation, all rights to receive such periodic Scheduled Payments from any
Obligor (or its assignee) and all rights to receive any payments under any
Settlement Annuity Contract purchased by any Obligor (or its assignee) to fund
its payment obligations under such Settlement Agreement, whether such Scheduled
Payments (or such portions thereof) constitute accounts, general intangibles
(including, without limitation, payment intangibles), investment property,
intangible or tangible chattel paper (including, without limitation, electronic
chattel paper), instruments, documents, securities, cash, supporting
obligations, or any other kind of property. Notwithstanding the foregoing, the
term “Receivable” shall not include any Scheduled Payments due prior to the
applicable Cut-Off Date for such Receivable or any Term Certain Periodic
Payments.

 

12



--------------------------------------------------------------------------------

“Records” means, with respect to any Receivable, all documents, books, records
and other information pertaining to such Receivable, any Related Assets and the
related Claimant, including, without limitation, each of the following related
documents: (i) a photocopy of the related executed Settlement Purchase
Agreement, together with all documents thereby required to be delivered by the
Claimant or any other Person to the Seller pursuant thereto in connection with
the sale and assignment of such Receivable, (ii) a copy of the related executed
Settlement Agreement (if available), (iii) a copy of the Settlement Annuity
Contract, or alternatively, a benefits letter from the Settlement Annuity
Provider, (iv) any applicable powers of attorney (and any related documents used
to create such powers) that were used to execute documents on behalf of the
Claimant, (v) copies of applicable notices, agreements, instruments and
documents required to be obtained under the applicable state transfer statutes,
including rate disclosure statements, (vi) evidence of the amounts of any
advances made by the Seller to the Claimant that will be satisfied by offsetting
such amounts against Seller’s payment obligations under the related Settlement
Purchase Agreement (vii) except to the extent dependent on the performance of
the Purchaser, from and after the sale of such Receivable, evidence that Seller
has fully satisfied its then current payment obligations under the related
Settlement Purchase Agreement (which evidence may be provided within ten
(10) days of the Purchase Date for such Receivable), (viii) personal information
of the Claimant, (including, as applicable, copies of marital status
confirmation and related documents such as divorce decrees and property
settlements, probate documents (if the Claimant is an heir) to establish title
and authority to sell the Scheduled Payments, government issued photo
identification (to confirm identity) and the Claimant’s credit report), (ix) a
copy (or electronic copy) of the related Transfer Order, (x) a copy (or
electronic copy) of the notice from the Seller to the related Obligor and the
Settlement Annuity Provider of the assignment of such Receivable, required in
connection with the assignment thereof; (xi) a copy (or electronic copy) of UCC,
tax and judgment lien searches against the Claimant; (xii) a copy of an
acknowledgment from the related Obligor or Settlement Annuity Provider of the
Transfer Order’s instructions to direct Scheduled Payments to be made to the
Lockbox Account (to be provided within ten (10) days of receipt by the Seller,
which may occur after the related Purchase Date of such Receivable) in the name
of the Purchaser, as well as evidence that the Seller has instructed such
Obligor or Settlement Annuity Provider to remit all Scheduled Payments in
respect of such Receivable to the Lockbox Account (unless such Obligor or
Settlement Annuity Provider does not customarily provide such acknowledgement,
in which case a stipulation referenced in (xiii) below must be provided),
(xiii) a written stipulation from an Obligor or Settlement Annuity Provider that
it will abide by the terms of the Transfer Order (unless such Obligor or
Settlement Annuity Provider does not customarily provide such written
stipulation, in which case an acknowledgement referenced in (xii) above must be
provided), (xiv) written confirmation of payment in full of any fee (in respect
of changes in payment instructions) required by the related Obligor or
Settlement Annuity Provider, which may include a copy of the applicable check
issued in payment of such fee, the accompanying cover letter and overnight
courier’s delivery confirmation that such check was delivered, (xv) a copy of an
executed Medical Authorization, (xvi) a copy of the Medical Questionnaire and
(xvii) the related Medical Underwriting Report from an Approved Medical
Underwriter.

 

13



--------------------------------------------------------------------------------

“Referenced Settlement Recipient” means with respect to any Receivable, the
person whose life is the “reference life” with respect to the life contingent
payments under such Receivable.

“Related Assets” means, with respect to any Receivable, (i) any Related
Property, and (ii) all Collections with respect to such Receivable and any other
proceeds of such Receivable received on or after the applicable Cut-Off Date
(except to the extent such Collections and other proceeds relate to Scheduled
Payments due prior to such Cut-Off Date).

“Related Property” means, with respect to any Receivable, all of the Seller’s
rights, title, interests, remedies, powers and privileges (a) under the
Settlement Purchase Agreement pursuant to which such Receivable was purchased by
the Seller and the related Power of Attorney (if any), (b) to and in all
security interests or other Liens and property subject thereto from time to time
securing payment of such Receivable, if any, whether pursuant to the Settlement
Purchase Agreement related to such Receivable or otherwise, (c) to and in all
Lockbox Accounts, related lock-boxes and other bank accounts, in each case, into
which any Collections are deposited or concentrated, all monies and other items
of payment therein (but only to the extent relating to the Receivables),
(d) under any other agreements or documents of whatever character (including
guaranties, letters of credit, annuity contracts or other credit support) from
time to time supporting or securing payment of such Receivable whether pursuant
to any related Settlement Agreement, Assignment, Settlement Annuity Contract,
Settlement Purchase Agreement or any other agreement related to such Receivable,
(e) to and in all Records and all other instruments and rights relating to such
Receivable and (f) to and in all products and proceeds of any of the foregoing.
In no event shall Related Property include any interest rate hedging instruments
or agreements entered into by the Seller in respect of any such Receivable.

“Reportable Event” shall mean any of the events set forth in Section 4043 of
ERISA.

“Requirements of Law” shall mean any law, treaty, rule or regulation, including,
without limitation, the Transfer Statutes of the Approved States, or final
determination of an arbitrator or Governmental Authority, and, when used with
respect to any Person, the certificate of incorporation and by-laws or other
organizational or governing documents of such Person.

“Responsible Officer” means, when used with respect to Seller, the Chief
Executive Officer, the Chief Investment Officer, the Chief Credit Officer, the
Chief Financial Officer or any Managing Director thereof.

“S&P” means Standard & Poor’s Corporation, Standard & Poor’s Rating Services, a
Standard & Poor’s Financial Services LLC business, or any Affiliate.

“Scheduled Payments” shall mean, with respect to a Settlement Agreement, all
payments from time to time required to be paid by an Obligor pursuant to the
terms of such Settlement Agreement and required to be paid by the related
Settlement Annuity Provider pursuant to the related Settlement Annuity Contract.

“SEC Investigation” means the investigation of Imperial by the U.S. Securities
and Exchange Commission and more particularly described in the Form 8-K filing
made with the U.S. Securities and Exchange Commission under Commission File
No. 001-35064 on February 21, 2012.

 

14



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Seller” shall have the meaning specified in the Preamble of this Agreement.

“Seller Information” means: (a) any transaction information concerning a
Receivable; or (b) third-party information related thereto that may constitute
non-public personal information under applicable law, including, but not limited
to those related to data protection and privacy or from which an individual
Seller’s identity or personal particulars are apparent or can be reasonably
ascertained.

“Servicer” means Portfolio Financial Servicing Company or any successor thereto
or such other entity acting as servicer for the Receivables purchased hereunder.

“Servicer Records” means all such documents, records and other information
pertaining to such Receivable reasonably requested by the Servicer which the
Servicer requires to fulfill its duties.

“Servicing Fee Rate” means [*].

“Settlement Agreement” shall mean an agreement entered into by a Claimant and an
Obligor evidencing, among other things, the right of such Claimant to receive
payments in connection with a Structured Settlement from the counterparty
thereunder.

“Settlement Annuity Contract” shall mean an annuity contract issued by a
Settlement Annuity Provider to fund the obligations of an Obligor under a
Settlement Agreement.

“Settlement Annuity Provider” means, with respect to any Structured Settlement
and a related Settlement Annuity Contract, the insurance company that issued and
is obligated under such Settlement Annuity Contract.

“Settlement Purchase Agreement” shall mean a sale agreement substantially in the
form of Exhibit “B” pursuant to which a Claimant sells, assigns and conveys to
the Seller all or a portion of such Claimant’s right, title and interest in
certain payments which the Claimant is to receive under a Settlement Agreement.

“Smoking Adjustment” shall mean, with respect to any Medical Underwriting Report
issued by [*]:

(i) [*], if the “Smoking Status” specified on such Medical Underwriting Report
is [*] or any derivative thereof with similar meaning; or

(ii) [*], if the “Smoking Status” specified on such Medical Underwriting Report
is [*] or any derivative thereof with similar meaning; or

(iii) [*], if the “Smoking Status” specified on such Medical Underwriting Report
is [*] or any derivative thereof with similar meaning.

 

15



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

“Split Payment” shall mean, with respect to any Settlement Purchase Agreement
pursuant to which the Claimant has reserved an interest in specified payments to
be made by an Obligor or Settlement Annuity Provider to the Seller where the
Seller has an obligation to pay over such reserved interest of the Claimant to
the Claimant, or the Claimant’s successors or assigns (which interest shall
solely be in the form of an independent claim against the Seller for payment to
such Person of certain amounts upon, and to the extent of, receipt by the Seller
of the Scheduled Payments sold (or portions of which have been sold) by the
Claimant to the Seller pursuant to such Settlement Purchase Agreement), the
amount of each such payment obligation so reserved and payable by the Seller to
such Claimant from time to time pursuant to (and in accordance with) such
Settlement Purchase Agreement.

“Stressed Discount Factor” means at any time with respect to an [*].

“Stressed Discount Rate” means [*].

“Stressed Mortality Rating” means with respect to each Referenced Settlement
Recipient, the [*].

“Stressed Survival Probability” means the probability that the [*].

“Structured Settlement” shall mean an arrangement satisfying all applicable
requirements of Section 5891 of the Internal Revenue Code in which periodic
payments are disbursed over a specified period of time as compensation for an
injury, damage or other claim settlement.

“Survival Probability” means the probability that the [*].

“Tobacco Use Receivable” means a Receivable for which the “Smoking Status”
specified on the related Medical Underwriting Report is “Smoker”, “S” or any
derivative thereof with similar meaning.

“Term Certain Periodic Payments” shall mean, with respect to any Receivable, the
Scheduled Payments that the Obligor (and the applicable Settlement Annuity
Provider that issued a Settlement Annuity Contract to fund such payment
obligations related to such Receivable) is obligated to disburse, irrespective
of the death of the respective Referenced Settlement Recipient.

“Termination Date” means that date following the Purchase Termination Date upon
which the Aggregate Discounted Receivables Balance of the Receivables sold to
the Purchaser hereunder has been reduced to zero.

“Transaction Documents” means this Agreement, the UCC financing statements filed
in connection with any of the foregoing, and other instruments, certificates,
agreements, reports and documents to be executed and delivered under or in
connection herewith or therewith, as any of the foregoing may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with this Agreement.

 

16



--------------------------------------------------------------------------------

“Transfer Order” shall mean a final written order of a court of competent
jurisdiction which order shall (i) evidence such court’s approval of a transfer
of some or all of a Claimant’s rights to a Receivable to the Seller which
transfer has been made in accordance with such state’s Transfer Statute, which
order is binding with respect to such Claimant and each of the parties required
to be notified under such state’s Transfer Statute, and (ii) direct the related
Obligor and/or Settlement Annuity Provider, as applicable (and any assignees
thereof), to remit all payments in respect of such Receivable to the order of
the Purchaser at the Lockbox Account.

“Transition Lockbox Account” means each post office box or account identified as
such on Schedule III.

“Transition Purchase Entity” means Contingent Settlements I, LLC, a limited
liability company organized under the State of Georgia.

“Transfer Statute” shall mean any statute which has been enacted in any state,
as such statute shall be amended from time to time, and which authorizes,
subject to compliance therewith, the transfer of a Structured Settlement (or a
portion thereof) by the original payee thereunder to a transferee.

“UCC” means the Uniform Commercial Code as in effect in the State of Georgia.

“U.S. Government Investigation” means the governmental investigation of Imperial
more particularly described in the Form 8-K filings made with the U.S.
Securities and Exchange Commission under Commission File No. 001-35064 on
September 28, 2011 and October 4, 2011.

“Warehouse Receivable” means each Receivable acquired by the Seller or CSI prior
to the date of the Original Agreement that is not an Existing Receivable.

SECTION 1.02. Accounting Terms. Under this Agreement, all accounting terms not
specifically defined herein shall be interpreted, all accounting determinations
made, and all financial statements prepared, in accordance with GAAP.

SECTION 1.03. Other Terms. All other undefined terms contained in this Agreement
shall, unless the context indicates otherwise, have the meanings as provided for
by the UCC to the extent the same are used or defined therein. The words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules hereto, as the
same may from time to time be amended or supplemented and not to any particular
section, subsection, or clause contained in this Agreement, and all references
to Sections, Exhibits and Schedules shall mean, unless the context clearly
indicates otherwise, the Sections hereof and the Exhibits and Schedules attached
hereto, the terms of which Exhibits and Schedules are hereby incorporated into
this Agreement. Terms used herein in the singular also include the plural, and
vice versa, whenever appropriate in the context in which such terms are used and
the term “including” means “including without limitation.”

SECTION 1.04. Computation of Time Periods. In this Agreement, in the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”, and the word “within” means “from and excluding a specified date
and to and including a later specified date”.

 

17



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

SECTION 2.01. Purchases of Receivables; Agreement to Purchase.

(a) Subject to the terms and conditions hereinafter set forth (including the
conditions set forth in Article III), in respect of each Purchase Date for which
a Purchase Request has been timely delivered and accepted in accordance with
Section 2.02(a), the Purchaser shall purchase from the Seller, and the Seller
shall sell, transfer, assign and otherwise convey to the Purchaser all of the
Seller’s right, title and interest in the Eligible Receivables described in such
Purchase Requests, together with all of the Related Assets relating to such
Receivables. On each such Purchase Date, the Purchaser shall pay the Purchase
Price to the Seller, by no later than 5:00 p.m. (New York time) in the manner
set forth under Section 2.02. To the extent that (i) Receivables with one or
more Term Certain Periodic Payments are sold to the Purchaser hereunder,
(ii) the Purchaser receives any amounts in respect of Receivables that have been
repurchased pursuant to Section 5.01(l), or (iii) the Purchaser receives any
amounts in respect to Warehouse Receivables that have not been purchased by the
Purchaser hereunder, the Purchaser shall promptly remit funds equivalent to the
amount of such Term Certain Periodic Payments or other amounts described in
clauses (ii) and (iii), to the extent actually received by the Purchaser, to the
Seller. Remittances by the Purchaser with respect to such Term Certain Periodic
Payments or other amounts described in clauses (ii) and (iii) of the preceding
sentence, as the case may be, shall be made via check, wire transfer or such
other form of payment as the Purchaser may select in its sole discretion. The
Seller shall use commercially reasonable efforts to structure transactions to
minimize the number of payments to be made by the Purchaser under this
Section 2.01(a) relating to the amounts described in clauses (i), (ii) and
(iii) above. From and after the Purchase Termination Date, each of the Purchaser
and the Seller shall use commercially reasonable efforts to transition receipt
of the amounts described in clauses (i), (ii) and (iii) above relating to
Receivables with no remaining Scheduled Payments due to the Purchaser to a
lockbox designated by the Seller.

(b) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a “sale” from the Seller to the Purchaser under
applicable laws and regulations, which sales are absolute and irrevocable and
provide the Purchaser with all indicia and rights of ownership of the
Receivables and Related Assets. Neither the Seller nor the Purchaser intends the
transactions contemplated hereunder to be, or for any purpose to be
characterized as, loans from the Purchaser to the Seller secured by such
property. Except for certain indemnities pursuant to Section 7.01, each sale of
Receivables and Related Assets by the Seller to the Purchaser is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to the Purchaser for all representations, warranties and covenants made by the
Seller pursuant to the terms of this Agreement (including, without limitation,
the repurchase obligation described in Section 5.01(l)), and (ii) such sale does
not constitute and is not intended to result in an assumption by the Purchaser
or any assignee thereof of any obligation of the Seller or any other Person to
any Claimant, Obligor, Settlement Annuity Provider or any other Person

 

18



--------------------------------------------------------------------------------

in connection with the Receivables, Related Assets or the related Settlement
Purchase Agreements, or any other obligations of the Seller or any other Person
thereunder or in connection therewith, other than to return (or provide for the
return of) any Scheduled Payments (or any portion thereof) not covered under the
Settlement Purchase Agreement and not sold to the Purchaser hereunder back to
such Claimant (it being understood and agreed that the Servicer shall remit or
cause to be remitted all amounts in respect of Split Payments). In view of the
intention of the parties hereto that the Purchases of Receivables and Related
Assets made hereunder shall constitute sales or absolute transfers of such
Receivables and such Related Assets rather than a loan secured by such
Receivables and Related Assets, the Seller agrees to note in its books and
records that such Receivables and Related Assets have been sold to the Purchaser
and to respond to any inquiries made by third parties as to the ownership of
such Receivables and Related Assets so sold that such Receivables and Related
Assets have been sold to the Purchaser.

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Purchaser shall not Purchase from the Seller nor shall the Seller sell to the
Purchaser any Receivable from and after the time of any bankruptcy filing by or
against the Seller or the Purchaser; provided, however, that should any such
bankruptcy or insolvency proceeding instituted against the Seller (as
distinguished from by the Seller) be withdrawn or dismissed, then the Purchaser
shall be entitled to resume purchasing Receivables and Related Assets from the
Seller after the withdrawal or dismissal of such filing or proceeding.

(d) If, notwithstanding the provisions of Section 2.01(b), a court of competent
jurisdiction were to hold that any Purchase of Receivables and Related Assets
hereunder does not constitute a valid sale of the affected Receivables and
Related Assets as set forth above but instead constitutes a loan in the amount
of the Purchase Price or otherwise of such Receivables (together with interest
thereon to be computed at an interest rate consistent with the economic terms of
this Agreement), then this Agreement shall be deemed a present grant of a
security interest (within the meaning of Articles 8 and 9 of the UCC as in
effect in all applicable jurisdictions) in favor of the Purchaser in all of the
Seller’s rights, title and interest in, to and under the Purchased Assets
effective upon each such Purchase, and the Seller hereby grants such a security
interest to the Purchaser in the Purchased Assets which are the subject of such
Purchase, and this Agreement shall constitute a security agreement within the
meaning of Article 8 and Article 9 of the UCC of all applicable jurisdictions.

(e) The Seller shall use commercially reasonable efforts to minimize the number
of Split Payments and mortality tracking requirements for Receivables originated
by the Seller to be purchased by the Purchaser hereunder.

(f) The Purchaser may elect, in its sole discretion, to designate and cause a
Purchaser Designee that has previously been approved in writing by the Seller
(such approval not to be unreasonably withheld), subject to the satisfaction of
the terms and conditions set forth herein, to purchase, certain Eligible
Receivables on any Purchase Date rather than the Purchaser, in satisfaction of
the Purchaser’s obligations pursuant to Section 2.01(a) hereunder. Each such
Purchaser Designee shall execute a joinder agreement in the form of Exhibit F
hereto (“Joinder”). Upon designation of an Eligible Receivable for purchase by a
Purchaser Designee pursuant to the notification requirements of Section 2.01(g),
all references to “Purchaser”,

 

19



--------------------------------------------------------------------------------

“Lockbox Account” and “Collection Account” hereunder with respect to such
Eligible Receivable shall be understood to refer to such Purchaser Designee,
such Purchaser Designee’s Lockbox Account and such Purchaser Designee’s
Collection Account, respectively, except as the context may otherwise require.
For the avoidance of doubt, the Seller and the Purchaser hereby acknowledge and
agree: (i) notwithstanding the designation of Receivables for purchase by a
Purchaser Designee pursuant to this Section, the obligation of the Purchaser to
purchase Receivables pursuant to Section 2.01(a) hereunder shall be a sole
obligation of the Primary Purchaser and any right of recourse with respect to
such obligation shall be solely to the Primary Purchaser, (ii) following the
purchase of a Receivable by a Purchaser Designee hereunder, all obligations of
the Purchaser with respect to such Receivable hereunder (including without
limitation, the obligations of the Purchaser to remit Split Payments in
Section 5.01(f) hereunder) shall be sole obligations of the Purchaser Designee
and any right of recourse with respect to such obligations shall be solely to
such Purchaser Designee and (iii) all references to “Receivables” in
Section 2.05 shall be understood to refer to all Receivables purchased by the
Purchaser and all Purchaser Designees collectively.

(g) With respect to any Receivable the Seller intends to sell hereunder, prior
to the submission of any pleading relating to the Transfer Order for such
Receivable to a court of competent jurisdiction for approval, the Seller shall
notify the Purchaser of such anticipated submission and will provide the
Purchaser such information as is set forth in Exhibit D hereto with respect to
such Receivable. No later than one (1) Business Day after receipt of such
information from the Seller, the Purchaser may provide the Seller notification
that such Receivable shall be purchased by a Purchaser Designee (rather than the
Purchaser), in which case the instructions in the related Transfer Order shall
direct Scheduled Payments to be made to the Purchaser Designee Lockbox Account
in the name of the Purchaser Designee, as specified in such notification. If the
Seller does not receive such notification, all such Eligible Receivables and
Related Assets shall be purchased by the Purchaser.

SECTION 2.02. Payment for the Purchases. (a) Not less than five (5) Business
Days prior to each Purchase Date on which the Seller intends to sell Receivables
(and Related Assets) to the Purchaser hereunder, the Seller shall deliver to the
Purchaser a Purchase Request with respect to such Receivables. Upon acceptance
thereof by the Purchaser and the satisfaction of the conditions precedent set
forth in Article III, the Purchaser shall remit to the Seller payment in cash
(subject to Section 2.02(b)) of the Purchase Price for such Receivables (being
the sum of the Purchase Prices for each such Receivable), by no later than 5:00
p.m. (New York time) on such Purchase Date. In addition, the Purchaser may
request of the Seller, and the Seller shall deliver, on or before the applicable
Purchase Date such approvals, information, reports or documents as the Purchaser
may reasonably request. To the extent that the Purchaser reasonably disputes any
of the information in such Purchase Request with respect to any Receivable
described therein, the Seller and the Purchaser shall reconcile such information
as promptly as possible and if unable to reconcile and agree on the content of
such information prior to 4:30 p.m. (New York time) on the applicable Purchase
Date, the Seller shall exclude from the final Purchase Request on such Purchase
Date any Receivable subject to such dispute until such information is acceptable
to the Purchaser (and such excluded Receivables shall be deemed not sold on such
date).

 

20



--------------------------------------------------------------------------------

(b) With respect to any Receivable to be sold hereunder, on the Closing Date or
any Purchase Date, the Purchaser may not purchase such Receivable unless the
Purchaser pays to the Seller an amount, in cash, that is at least equal to the
Purchase Price in respect of such Receivable.

(c) If any Initial Scheduled Payment with respect to a Purchased Receivable
constituting a Holdback Receivable is remitted to the Lockbox Account or the
Collection Account by the third Business Day following the due date therefor
(the “Holdback Cut-Off Date”), the Seller agrees to pay to the applicable
Claimant the portion of the Holdback Funds representing the purchase price
payable by the Seller to the such Claimant for such Initial Scheduled Payment
under the related Settlement Purchase Agreement by not later than 5:00 p.m. (New
York time) on the fourth Business Day following the Holdback Cut-Off Date unless
such portion has already been released to the related Claimant or the Seller’s
obligation to pay such amount to the related Claimant has been extinguished
pursuant to the terms of the related Settlement Purchase Agreement because one
or more Initial Scheduled Payments has not been remitted to the Seller or its
assigns, in each case prior to the Closing Date or applicable Purchase Date. If
any Initial Scheduled Payment with respect to a Purchased Receivable
constituting a Holdback Receivable is not remitted to the Lockbox Account or the
Collection Account by the Holdback Cut-Off Date in respect thereof, the Seller
agrees to pay to the Purchaser an amount equal to such Initial Scheduled Payment
by not later than 5:00 p.m. (New York time) on the second Business Day following
the Holdback Cut-Off Date; provided, that, if subsequent to the Holdback Cut-Off
Date the Purchaser receives such Initial Scheduled Payment with respect to which
the Seller has made a payment to the Purchaser, the Purchaser hereby agrees to
remit such Initial Scheduled Payment to the Seller.

SECTION 2.03. Payments and Computations, Etc. All amounts to be paid by the
Seller to the Purchaser hereunder shall be paid in accordance with the terms
hereof no later than 1:00 P.M. (New York time) on the day when due in Dollars in
immediately available funds to the Lockbox Account or the Collection Account.
All amounts to be paid by the Purchaser to the Seller hereunder shall be paid in
accordance with the terms hereof no later than 5:00 P.M. (New York time) on the
day when due to such account as may be specified therefor by the Seller from
time to time by notice to the Purchaser. Payments received by the Purchaser or
the Seller after such times shall be deemed to have been received on the next
Business Day. In the event that any payment becomes due on a day which is not a
Business Day, then such payment shall be made on the next succeeding Business
Day. The Seller shall, to the extent permitted by law, pay to the Purchaser, on
demand, interest on all amounts not paid when due hereunder at 2% per annum
above the per annum rate designated by J.P. Morgan Chase & Co. as its “prime
rate” for commercial borrowers (such rate not necessarily being the lowest rate
offered by such bank) as in effect on the date such payment was due; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.

SECTION 2.04. Transfer of Records to the Purchaser.

(a) In connection with the Purchases of Receivables hereunder, the Seller hereby
sells, transfers, assigns and otherwise conveys to the Purchaser all of the
Seller’s right

 

21



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

and title to, and interest in, the Records relating to all Purchased Assets,
without the need for any further documentation in connection with any Purchase
other than a bill of sale in accordance with Section 3.02(d).

(b)The Seller shall deliver electronic copies of all Records relating to
Receivables to be sold hereunder to Purchaser via a secure FTP site (as
designated by the Purchaser) at least five (5) Business days prior to the date
on which such Receivables are scheduled to be sold.

(c) The Seller shall deliver electronic copies of all Servicer Records relating
to Receivables to be sold hereunder to Servicer via a secure FTP site (or such
other means as are reasonably requested by the Servicer) at least two
(2) Business days prior to the date on which such Receivables are scheduled to
be sold.

(d) The Seller shall take such commercially reasonable action as is requested by
the Purchaser (or its assignees), from time to time hereafter, that may be
necessary or appropriate to ensure that the Purchaser (and its assignees) has an
enforceable ownership or security interest, as applicable, in all of the
Purchased Assets purchased from the Seller hereunder.

(e) For the avoidance of doubt, any Records sold, transferred, assigned or
otherwise conveyed to the Purchaser hereunder shall be subject to the
restrictions set forth in Section 8.08.

SECTION 2.05. Concentration Limits.

(a) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Receivables sold to the Purchaser
by the Seller following the related Purchase Date and payable by (i), with
respect to each of the two Obligors and two Settlement Annuity Providers
comprising the two largest portions of the Aggregate Discounted Receivables
Balance following the related Purchase Date, any single Obligor or an any single
Settlement Annuity Provider to exceed [*] and (ii) any single Obligor or any
single Settlement Annuity Provider (excluding from consideration for this
purpose the two Obligors and Settlement Annuity Providers obligated under
Receivables comprising the two largest portions of the Aggregate Discounted
Receivables Balance following the related Purchase Date) to exceed [*], in each
case, of the Aggregate Discounted Receivables Balance of all Receivables sold to
the Purchaser by the Seller following the related Purchase Date.

(b) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Receivables sold to the Purchaser
by the Seller following the related Purchase Date with Transfer Orders issued by
courts located in any single state to exceed [*] (or [*] solely with respect to
Receivables located in the state of Florida) of the Aggregate Discounted
Receivables Balance of all Receivables sold to the Purchaser by the Seller
following the related Purchase Date.

(c) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Highly Mortality Sensitive
Receivables sold to the Purchaser by the Seller following the related Purchase
Date to exceed [*] of the Aggregate Discounted Receivables Balance of all
Receivables sold to the Purchaser by the Seller following such Purchase Date.

 

22



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(d) The Seller shall not list any Receivables on a Purchase Request which would
cause the average Purchase Price for Receivables sold to the Purchaser by the
Seller to be greater than [*]; provided, that, for the purpose of this
calculation all Receivables with the same Referenced Settlement Recipient sold
to the Purchaser by the Seller shall be treated as one Receivable with an
aggregate Purchase Price equal to the sum of the Purchase Prices of such
Receivables.

(e) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of all Tobacco Use Receivables sold to
the Purchaser by the Seller following the related Purchase Date to exceed [*] of
the Aggregate Discounted Receivables Balance of all Receivables sold to the
Purchaser by the Seller following the related Purchase Date.

(f) The Seller shall not list any Receivables on a Purchase Request which would
cause the Discounted Receivable Balance of the Excess Portion of all Receivables
sold to the Purchaser by the Seller to exceed [*] of the Aggregate Discounted
Receivables Balance of all Receivables sold to the Purchaser by the Seller
following the related Purchase Date.

SECTION 2.06. Maximum Purchase Amount Increases. From time to time, prior to the
Purchase Commitment Termination Date, the Purchaser, in its sole discretion, may
increase the Maximum Purchase Amount, in increments not less than $10,000,000,
through written notice thereof to the Seller. The Maximum Purchase Amount shall
not exceed the Facility Purchase Limit.

SECTION 2.07. Modifications to Eligibility Criteria. The Purchaser may amend the
definition of “Eligible Receivable” in Schedule IV at any time with consent of
the Seller; provided, that, all Receivables listed on the Pipeline Report
provided by the Seller to the Purchaser on the date of effectiveness of such
amendment shall be considered Eligible Receivables if such Receivables satisfy
the definition of Eligible Receivable prior to the effectiveness of such
amendment; provided, further, that such consent may not be unreasonably withheld
by the Seller unless such amendment materially and adversely impacts the ability
of the Seller to originate assets for purchase under this Agreement or the
pricing or value of such assets. Notwithstanding the foregoing, the Seller shall
not be required to consent to any change in the definition of Eligible
Receivable to the extent that such change adversely impacts the ability of the
Seller to originate assets for purchase under this Agreement or the pricing or
value of such assets if a substantially similar change is not being made to the
definition of Eligible Receivable contained in all other purchase facilities
established or maintained by the Purchaser or its Affiliates with other
originators of Life Contingent Structured Settlements.

SECTION 2.08. Power of Attorney. The Seller hereby irrevocably appoints the
Purchaser and its designees as its attorney-in-fact with right of substitution
so that Purchaser or any Person designated by the Purchaser shall be authorized,
without need of further authorization from the Seller, after the occurrence of a
Purchase Commitment Termination Event, to ask, demand, collect, sue for,
recover, compromise, receive and give acquittance and

 

23



--------------------------------------------------------------------------------

receipts for moneys due and to become due under or in connection with the
Receivables and the Related Assets sold to Purchaser hereunder, to receive,
endorse and collect any drafts or other documents in connection therewith, and
to file any claims or take any action or institute any proceedings that the
Purchaser (or such designee) may deem to be necessary or desirable for the
collection thereof or to enforce compliance with the terms and conditions of, or
to perform any obligations or enforce any rights of the Seller in respect of,
the Receivables and the Related Assets sold to Purchaser hereunder. This special
power of attorney shall be deemed coupled with an interest and cannot be revoked
by the Seller.

ARTICLE III

CONDITIONS PRECEDENT

SECTION 3.01. Conditions Precedent to Agreement. The effectiveness of this
Agreement and any obligations of the Purchaser hereunder other than those
contained in Section 8.08, which the Purchaser shall be subject to whether or
not the conditions in this Section 3.01 are met, are subject to each of the
following conditions precedent being satisfied in all material respects (except
with respect to the condition precedent set forth in Section 3.01(g) which shall
be satisfied in all respects) or waived (in each case, as determined by the
Purchaser in its reasonable discretion):

(a) the conditions precedent to the execution, delivery and effectiveness of
each of the other Transaction Documents (other than a condition precedent in any
such other Transaction Document relating to the effectiveness of this Agreement)
shall have been fulfilled;

(b) Purchaser shall have received satisfactory legal opinions and/or bring down
reliance letters in respect of certain corporate and enforceability matters;

(c) Purchaser shall have received closing certificates (officer’s certificates
certifying to and attaching each party’s constituent documents, resolutions
indicating the authority to execute the Transaction Documents, good standing
certificate (or equivalent) and incumbency of relevant officers scheduled to
consummate the transactions contemplated by the Transaction Documents)
satisfactory to the Purchaser from the Seller and Imperial;

(d) notwithstanding the provisions of Section 4.01(d), Seller shall have made an
arrangement, satisfactory to the Purchaser, in connection with filing and
recording, at the Seller’s own expense, all UCC-1 financing statements necessary
or advisable to perfect the Purchaser’s ownership interest in the Purchased
Assets in each applicable jurisdiction;

(e) Imperial shall have duly executed and delivered to the Purchaser a letter
reaffirming its guarantee of Seller’s obligations under this Agreement and the
other Transaction Documents in form satisfactory to the Purchaser;

(f) Purchaser shall have received copies of reports of a UCC lien search
conducted in the central filing office and any relevant local offices of the
Seller with respect to the Receivables reflecting the absence of Liens on the
Receivables and Related Assets, except for Permitted Liens or Liens created
hereunder in favor of the Purchaser or except for Liens as to which Purchaser
has received UCC termination statements; and

 

24



--------------------------------------------------------------------------------

(g) the representations and warranties of Seller contained in Section 4.01 are
true and correct in all material respects (except (A) to the extent such
representations and warranties expressly related to an earlier date, in which
case as of such earlier date and (B) for such representations and warranties
which are qualified by their terms by references to “materiality” or “Material
Adverse Effect,” which such representations and warranties as so qualified shall
be true and correct in all respects).

SECTION 3.02. Conditions Precedent to Ongoing Purchases. The obligation of the
Purchaser on each Purchase Date to accept and pay the Purchase Price for the
transfers of Receivables and Related Assets under this Agreement is subject to
the conditions precedent that as on such Purchase Date or waiver thereof:

(a) (i) the representations and warranties of Seller contained in Section 4.01
are true and correct in all material respects (except (A) to the extent such
representations and warranties expressly relate to an earlier date, in which
case of such earlier date and (B) for such representations and warranties which
are qualified by their terms by references to “materiality” or “Material Adverse
Effect,” which such representations and warranties as so qualified shall be true
and correct in all respects), and (ii) the representations and warranties
contained in Section 4.02 are true and correct in all respects;

(b) no Purchase Commitment Termination Event shall have occurred and be
continuing as of such Closing Date or Purchase Date;

(c) the Purchase of such Receivables and Related Assets would not cause any of
the Concentration Limits listed in Section 2.05 to no longer be satisfied,
unless and except to the extent Purchaser has provided a written waiver thereof
in respect of such Receivables and Related Assets;

(d) the Purchaser or the Purchaser Designee, as applicable, shall receive a bill
of sale relating to the Receivables and Related Assets, substantially in the
form of Exhibit E;

(e) the Purchaser shall have received the Records for each Receivable (and
Related Assets) to be sold on a Purchase Date no later than five (5) Business
Days prior to such Purchase Date in accordance with Section 2.04(b), and a
Purchase Request in respect of such Receivables no later than five (5) Business
Days prior to such Purchase Date in accordance with Section 2.02(a), and
determined that such Purchase Request is not deficient in any respect (except
with respect to any Receivables excluded under the terms of Section 2.02
hereof).

(f) Upon the filing of a UCC financing statement against the Seller after the
Closing Date, Purchaser shall have received copies of reports of a UCC lien
search in the central filing office of the state of organization of the Seller
with respect to the Receivables reflecting the absence of Liens on the
Receivables and Related Assets, except for Permitted Liens or Liens created
hereunder in favor of the Purchaser or except for Liens as to which Purchaser
has received UCC termination statements.

The Seller, by executing the related Purchase Request (once approved by the
Purchaser), shall be deemed to have certified as to Section 3.02(a) of this
Agreement, with respect to the Receivables and Related Assets sold on the
applicable Purchase Date, that its representations and warranties contained in
Article IV are true and correct in all material respects on and as of such
Purchase Date.

 

25



--------------------------------------------------------------------------------

SECTION 3.03. Effect of Payment of Purchase Price. Upon the payment of the
Purchase Price by the Purchaser to the Seller for any Purchase pursuant to
Section 2.02(b), title to the Receivables and Related Assets included in such
Purchase shall vest in the Purchaser.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller hereby
represents and warrants that as of the Amendment Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date thereafter until the Purchase Termination Date:

(a) Organization and Good Standing. The exact legal name of the Seller is
Washington Square Financial, LLC. The Seller is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Georgia. The Seller’s organizational identification number is 10004150.
The Seller has full power and authority to own its properties and conduct its
business as presently owned or conducted, and to execute, deliver and perform
its obligations under this Agreement, the Settlement Purchase Agreements, and
each of the other Transaction Documents to which it is a party.

(b) Due Qualification. The Seller is duly qualified to do business and is in
good standing as a foreign limited liability company, and has obtained all
necessary licenses and approvals, in each jurisdiction where the conduct of
business requires such licenses and approvals except where the failure to be so
qualified or obtain such licenses and approvals would not reasonably be expected
to have a Material Adverse Effect on the performance of the Seller’s obligations
under the Transaction Documents to which it is a party.

(c) Due Authorization; Conflicts. The execution, delivery and performance by the
Seller of this Agreement and each of the other Transaction Documents to which it
is a party are (i) within the Seller’s powers, (ii) have been duly authorized by
all necessary corporate, partnership and/or limited liability company action,
(iii) require no action by or in respect of, or filing with, any Governmental
Authority or official thereof, and (iv) do not contravene, or constitute a
default under, (x) the Seller’s limited liability company operating agreement,
(y) any law, rule, regulation, order, decree or contractual restriction binding
on, or affecting, the Seller, or (z) any agreement, contract, indenture, credit
agreement, mortgage, or other instrument, document or agreement to which the
Seller or any of its assets are subject or by which the Seller or any of its
assets may be affected.

(d) Consents. No authorization or approval or other action by, and no notice to
or registration of or filing with, any Governmental Authority or other
regulatory body is required to be made by the Seller for the due execution,
delivery and performance by the Seller, or to ensure the legality, validity,
binding effect or enforceability of, this Agreement, the Settlement Purchase
Agreements or any of the other Transaction Documents to which it is a party,
except for (i) the filing of UCC financing statements against the Seller in
respect of the transactions contemplated herein, all of which that need to be
filed or are advisable to be filed to

 

26



--------------------------------------------------------------------------------

perfect Purchaser’s ownership interest in the Purchased Assets in each
applicable jurisdiction (as comprised as of the date of the making or remaking
of this representation and warranty) have been so made at the Seller’s own
expense, or delivered to the Purchaser in form suitable for filing at the
Seller’s own expense, and (ii) any securities filings by Imperial Holdings, Inc.
with the United States Securities and Exchange Commission.

(e) Enforceability. Each of this Agreement and any of the other Transaction
Documents to which it is a party is and will be the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally or general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(f) Proceedings. There are no judgments or other judicial or administrative
orders outstanding against the Seller nor is there any pending or, to the
Seller’s knowledge, threatened action or proceeding affecting the Seller before
any court, governmental agency or arbitrator, other than the SEC Investigation
and the class action litigation and similar actions disclosed by, and
contemplated in, Imperial’s Quarterly Report on Form 10-Q for the three and nine
month periods ended September 30, 2011.

(g) Compliance with Laws, Etc. The Seller is not in violation of (i) any law,
rule, regulation, order, writ, judgment, decree, determination or award
applicable to it or any of the Receivables or Related Assets or (ii) any
indenture, lease, loan or other agreement to which it is a party or by which it
or its assets may be bound or affected except in the case of this clause
(ii) for such violations that would not reasonably be expected to have a
Material Adverse Effect.

(h) Lockbox Accounts. All action required to be taken with respect to the
Lockbox Account pursuant to Section 5.02(h) has been taken. No financial
institution (other than institutions which are listed on Schedule III or
elsewhere herein) holds any deposit account or services the Lockbox Account for
the receipt of Scheduled Payments in respect of the Receivables and Related
Assets. All Obligors and Settlement Annuity Providers have been directed and
instructed to make payments on the Receivables to the Lockbox Account and such
instructions are in full force and effect.

(i) Locations. The principal place of business and chief executive office of the
Seller are located at 701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487
and the Seller keeps all of its records relating to the Receivables and Related
Assets at such office.

(j) Accuracy of Information. Each certificate, information, exhibit, financial
statement, document, book, record, report or disclosure furnished by the Seller
to the Purchaser is true, accurate and complete in all material respects.

(k) Intentionally Omitted.

(l) Records. The Records are true, accurate and complete in all material
respects as of the related Purchase Date and include all amendments, supplements
and modifications delivered to Seller or entered into by Seller in respect
thereof.

 

27



--------------------------------------------------------------------------------

(m) Investment Company Act Matters. The Seller is not an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act.

(n) Title to Property. The Seller, with respect to any Receivables, Related
Assets or other Purchased Assets, immediately prior to the Purchase thereof by
the Purchaser hereunder, had good, indefeasible, and merchantable title to and
ownership of such Receivables, Related Assets or other Purchased Assets, free
and clear of all Liens except for Permitted Liens. From and after the sale of a
Receivable to Purchaser hereunder, no effective financing statement or other
instrument similar in effect covering any of the Receivables and Related Assets
or any other interest therein, naming the Seller as debtor, is on file in any
recording office except for financing statements (i) in favor of Purchaser in
accordance with this Agreement or (ii) with respect to which UCC-3 termination
statements or amendments necessary to release all Adverse Claims of any Person
in the Receivables and Related Assets granted by Purchaser or the Seller have
been filed. For the avoidance of doubt, with respect to any Receivables and
Related Assets sold on the Closing Date or any Purchase Date, the Seller shall
have no right, title or interest in such Receivables and Related Assets after
the Closing Date or such Purchase Date, as applicable, except in connection with
a repurchase thereof.

(o) Tradenames. Except for the name “Imperial Structured Settlements”, the
Seller has no tradenames, fictitious names, assumed names or “doing business as”
names and since the date of its organization and registration as a limited
liability company.

(p) Solvency. After giving effect to each Purchase of Purchased Assets
hereunder, the Seller is and will be solvent and able to pay its debts as they
come due, and has and will have adequate capital to conduct its business.

(q) Valid Sale. This Agreement constitutes a valid sale to the Purchaser of all
right, title and interest of the Seller in and to the Receivables and Related
Assets now or hereafter Purchased hereunder and in and to all other Purchased
Assets and the proceeds thereof free and clear of any Lien, other than any
Permitted Lien.

(r) Nature of Purchases. The Purchaser has given reasonably equivalent value to
the Seller in consideration for each Purchase by the Purchaser from the Seller
of the Receivables and Related Assets pursuant hereto, and no such transfer has
been made for or on account of an antecedent debt owed by the Seller to the
Purchaser.

(s) Licenses. The Seller has complied in all respects with all registration and
licensing requirements in each jurisdiction in which it is required to be
specially registered or licensed as a purchaser of Receivables, except where the
failure to obtain or possess such registration or licensure would not have a
Material Adverse Effect on the Purchased Receivables or the performance of the
Seller’s obligations under this Agreement.

(t) ERISA Matters. Except as set forth on Schedule II, neither the Seller nor
any of its ERISA Affiliates has maintained or participated in any Plan or
Multiemployer Plan during the past six (6) years. With respect to any such Plan
and/or Multiemployer Plan, (i) such Plan and/or Multiemployer Plan complied and
complies in all material respects with all

 

28



--------------------------------------------------------------------------------

applicable Requirements of Law, (ii) no Reportable Event has occurred with
respect to any such Plan and/or Multiemployer Plan, (iii) no such Plan or
Multiemployer Plan has been terminated, and (iv) no funding deficiency has
occurred in respect of any such Plan or Multiemployer Plan, except, in each
case, where the occurrence of any of the foregoing could not be reasonably
expected to result in liability to the Purchaser in excess of the Plan Liability
Threshold or result in a Lien against the Purchased Assets (or any portion
thereof). With respect to any such Plan or Multiemployer Plan that is intended
to qualify for special tax treatment under Sections 401(a) or 403(a) of the
Internal Revenue Code, such Plan or Multiemployer Plan is in compliance with the
applicable requirements of the Internal Revenue Code for such qualifications.

(u) Policies and Procedures. No change has been made to the Credit Policy
Manual, except any such change which would not result in the Seller being in
breach of Section 5.02(c).

(v) Origination and Servicing Policies. On and prior to any Purchase Date, with
respect to any Receivables and Related Assets which were Purchased on such
Purchase Date, the Seller is in compliance with its Credit Policy Manual. After
the Closing Date or any Purchase Date, with respect to any Receivables and
Related Assets that were Purchased on the Closing Date or such Purchase Date, as
applicable, the Seller shall have no authority with respect to the collection,
amendment, modification, adjustment, extension or cancellation of such
Receivable or Related Asset.

(w) Tax Status; Sale Treatment. The Seller has (i) filed all tax returns
(federal, state and local) required to be filed relating to the Receivables and
Related Assets, (ii) paid or made adequate provision for the payment of all
taxes, assessments and other governmental charges (except for taxes, assessments
or other governmental charges that are being contested in good faith by the
Seller through appropriate proceedings and with respect to which adequate
reserves have been maintained in accordance with GAAP) relating to the
Receivables and Related Assets, and (iii) accounted for each sale of Receivables
and Related Assets hereunder in its books and financial statements as sales,
consistent with GAAP.

(x) No Claim or Interest. Neither the Seller nor any Person claiming through or
under the Seller has any claim to or interest in the Lockbox Account or the
Collection Account.

(y) Certain Regulatory Matters. The execution, delivery and performance by the
Seller of this Agreement and each of the other Transaction Documents to which it
is a party do not contravene any law, rule, regulation, order, decree or
contractual restriction binding on, or affecting, the Seller with respect to the
SEC Investigation.

(z) Creditors. The sale, assignment and transfer of the Receivables and Related
Assets by the Seller and any Affiliate of the Seller is not being done to
hinder, delay or defraud any creditors of such Seller or its Affiliates.

(aa) Patriot Act. Neither the Seller nor any of its Affiliates is (A) a Person
listed in the Annex to Executive Order No. 13224 (2001) issued by the President
of the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who

 

29



--------------------------------------------------------------------------------

Commit, Threaten to Commit, or Support Terrorism), (B) named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control, (C) a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank, (D) a senior non-U.S. political
figure or an immediate family member or close associate of such figure, or
(E) otherwise prohibited from investing in the Receivables pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders.

(bb) No Public Offering. Neither the Seller nor any of its Affiliates (i) have
offered or sold or will offer or sell the Receivables and Related Assets by any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D of the Securities Act or (ii) have engaged or will engage
in any directed selling efforts within the meaning of Regulation S of the
Securities Act with respect to the Receivables and Related Assets.

(cc) Accuracy of Representations and Warranties. The Seller hereby reaffirms
that, unless otherwise waived by the Purchaser, each representation and warranty
made by Seller pursuant to the Original Agreement was, as of its date, true and
correct in all material respects (except for such representations and warranties
which are qualified by their terms by references to “materiality” or “material
adverse effect,” which such representations and warranties as so qualified were
true and correct in all respects) and that, immediately prior to this amendment
and restatement of the Original Agreement, other than breaches that were waived
by the Purchaser, there existed no breach of any covenant or agreement of the
Original Agreement. For the avoidance of doubt, the Seller hereby agrees that
any such breach of any representation, warranty, covenant or agreement of the
Seller under the Original Agreement prior to the Amendment Date that was not
waived by the Purchaser shall be treated as a breach of a representation or
warranty under this Section 4.01.

SECTION 4.02. Representations and Warranties of the Seller Relating to the
Receivables and Related Assets. The Seller hereby represents and warrants to the
Purchaser as of the Amendment Date and on each Purchase Date that:

(a) Eligibility. Each Receivable to be Purchased by the Purchaser pursuant
hereto is an Eligible Receivable on the applicable Purchase Date.

(b) No Adverse Selection. The Receivables sold under this Agreement have not
been adversely selected based on the credit quality of the relevant Settlement
Annuity Provider or Obligor, as applicable, the health and medical
characteristics of the relevant Referenced Settlement Recipient, the likelihood
of payment of such Receivable, or on any other adverse selection criteria.

(c) Judgment and Tax Liens. No Receivable will be subject to a judgment or tax
Lien that has priority to the Purchaser’s interest in such Receivable other than
a Permitted Lien.

(d) Letter to Settlement Annuity Provider and Obligor. With respect to each
Receivable, the Seller has delivered a copy of the Transfer Order to the related
Settlement Annuity Provider and related Obligor, in each case directing such
Settlement Annuity Provider or Obligor (as applicable) to make all Scheduled
Payments with respect to such Receivable to the order of the Purchaser at the
Lockbox Account.

 

30



--------------------------------------------------------------------------------

(e) Reaffirmation of Representations and Warranties. The Seller hereby reaffirms
that, unless otherwise waived by the Purchaser, each representation and warranty
made by Seller pursuant to Section 4.02 of the Original Agreement was, as of its
date, true and correct in all material respects (except for such representations
and warranties which are qualified by their terms by references to “materiality”
or “material adverse effect,” which such representations and warranties as so
qualified shall be true and correct in all respects). For the avoidance of
doubt, the Seller hereby agrees that any such breach of any representation or
warranty made by the Seller under Section 4.02 of the Original Agreement prior
to the Amendment Date that was not waived by the Purchaser shall be treated as a
breach of a representation or warranty under this Section 4.02, including,
without limitation, for purposes of the Seller’s obligation to repurchase or
substitute Receivables under Section 5.01(l).

SECTION 4.03. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants that as of the Amendment Date and (except for
representations and warranties which relate to a specific date only) each
Purchase Date:

(a) Corporate Existence and Power. The exact legal name of the Purchaser is
Compass Settlements LLC. The Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware. The
Purchaser’s organizational identification number is 5015766. The Purchaser has
full power and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
now conducted. The Purchaser is duly qualified to do business in, and is in good
standing in, every other jurisdiction in which the nature of its business
requires it to be so qualified.

(b) Corporate and Governmental Authorization; Contravention. The execution,
delivery and performance by the Purchaser of this Agreement and the other
Transaction Documents to which it is a party (i) are within the Purchaser’s
limited liability company powers, (ii) have been duly authorized by all
necessary limited liability company action, (iii) require no action by or in
respect of, or filing with, any Governmental Authority or official thereof, and
(iv) do not contravene, or constitute a default under, any provision of
applicable law, rule or regulation or of the Purchaser’s organizational
documents or of any agreement, judgment, injunction, order, writ, decree or
other instrument binding upon the Purchaser.

(c) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, moratorium or other similar
laws affecting the rights of creditors generally or general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(d) Patriot Act. Neither the Purchaser nor any of its Affiliates is (A) a Person
listed in the Annex to Executive Order No. 13224 (2001) issued by the President
of the United States (Executive Order Blocking Property and Prohibiting
Transactions with Persons Who

 

31



--------------------------------------------------------------------------------

Commit, Threaten to Commit, or Support Terrorism), (B) named on the List of
Specially Designated Nationals and Blocked Persons maintained by the U.S. Office
of Foreign Assets Control, (C) a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank, (D) a senior non-U.S. political
figure or an immediate family member or close associate of such figure, or
(E) otherwise prohibited from investing in the Receivables pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders.

(e) Prior to the date hereof, neither the Purchaser nor any of its Affiliates
engaged in the conduct prohibited by Section 8.08.

(f) Purchaser is acquiring the Receivables and the Related Assets hereunder for
its own account and with an investment intent and does not intend to sell the
Receivable or the Related Assets in any manner that requires registration under
the Securities Act of 1933 unless such sale is so registered.

(g) The Purchaser is an “accredited investor” within the meaning of Securities
and Exchange Commission (“SEC”) Rule 501 of Regulation D, as presently in
effect.

(h) Purchaser understands that the Receivables will not be registered, to the
extent applicable, under the Securities Act of 1933, as amended, or any
applicable state securities law.

SECTION 4.04. Survival of Representations and Warranties. The representations
and warranties made pursuant to this Article IV on the date of any Purchase
shall survive such Purchase and the termination of this Agreement.

ARTICLE V

GENERAL COVENANTS OF THE SELLER

SECTION 5.01. Affirmative Covenants of the Seller. At all times from the Closing
Date to the Termination Date (or indefinitely with respect to (f), (h), (l),
(n) and (o)), unless the Purchaser shall otherwise consent in writing:

(a) Compliance with Law. The Seller will comply in all material respects with
all Requirements of Law applicable to the Purchased Assets.

(b) Preservation of Existence. The Seller will preserve and maintain its
existence, rights, franchises and privileges as a limited liability company in
the jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign business entity in each jurisdiction where the conduct of
such business requires such qualification except for such failures that could
not reasonably be expected to have a Material Adverse Effect.

(c) Inspection of Books and Records. The Purchaser, its assigns (or designated
representative thereof) and independent accountants appointed by, or other
agents of, any of the foregoing, shall have the right, upon reasonable prior
written notice to the Seller, to visit the Seller, to (i) discuss the affairs,
finances and accounts of the Seller with, and to be

 

32



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

advised as to the same by, its officers, and (ii) examine the books of account
and records of the Seller, and to make or be provided with copies and extracts
therefrom, all at such reasonable times and intervals and to such reasonable
extent during regular business hours as the Purchaser, its assigns (or
designated representatives) or such accountants or agents appointed by any of
the foregoing, as applicable, may desire. Seller shall pay for one (1) such
inspection during each calendar year; provided, that, if a Purchase Commitment
Termination Event has occurred, Seller shall pay for any related inspections;
provided further, that Seller shall have no obligation to (x) pay for any
inspections occurring more than five (5) years after the Closing Date and
(y) pay more than $7,500 per calendar year for such inspection(s).

(d) Keeping of Records and Books of Account. The Seller itself or through its
agents will (i) keep proper books of record and account, which shall be
maintained or caused to be maintained by the Seller and shall be separate and
apart from those of any Affiliate of the Seller, in which full and correct
entries shall be made of all financial transactions and the assets and business
of the Seller in accordance with GAAP consistently applied, and (ii) maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing the Receivables and
Related Assets in the event of the destruction of the originals thereof) and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of all
Collections of and adjustments to each existing Receivable).

(e) Location of Records. The Seller will keep at its principal place of
business, chief executive office and the office where it keeps the books,
records and documents regarding the Purchased Assets at the address of the
Seller referred to in Section 4.01(i), or in each case, upon satisfaction of the
conditions set forth in Section 5.02(f), at any other location within the United
States.

(f) Settlement Purchase Agreements. The Seller will at its expense, timely
perform and comply with all provisions, covenants and other promises required to
be observed by the Seller under each Settlement Purchase Agreement, maintain
each Settlement Purchase Agreement in full force and effect, enforce each
Settlement Purchase Agreement in accordance with its respective terms, and, at
the request of the Purchaser or any of its assigns, make to the Claimant such
reasonable demands and requests for information and reports or for action as
such Person may request to the extent that the Seller is entitled to do the same
thereunder; it being agreed however that with respect to the obligations of the
Seller to remit Split Payments to the Claimant pursuant to the Settlement
Purchase Agreements relating to the Purchased Assets, such obligation shall
hereafter be performed by the Purchaser. Remittances by the Purchaser with
respect to Split Payments shall be made via check, wire transfer or such other
form of payment as the Purchaser may select in its sole discretion. The Seller
will not take any action inconsistent with the Purchaser’s ownership of the
Purchased Asset and will not, except as otherwise requested by the Purchaser:
(i) challenge the enforceability or validity of the related Settlement Purchase
Agreement or (ii) amend, modify, waive or purport to amend, modify or waive the
related Settlement Purchase Agreement.

(g) Payment of Taxes, Etc. The Seller will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon it in respect of the
Purchased

 

33



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Assets, or in respect of its income or profits therefrom, and any and all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) in respect of the Purchased Assets, except where such tax, assessment,
charge or levy is being contested in good faith and by proper proceedings.

(h) Collections. In the event that the Seller or any of the Seller’s Affiliates
(other than the Purchaser or any of its assigns) receives any Collections, the
Seller agrees to hold, or cause such Affiliate to hold, all such Collections in
trust and to deposit such Collections as soon as practicable, but in no event
later than two (2) Business Days after its receipt thereof, to (i) the Lockbox
Account or (ii) to the Collection Account.

(i) Fidelity Insurance. The Seller shall maintain, at its own expense, a
fidelity insurance policy, with broad coverage with responsible companies on all
officers, employees or other persons acting on behalf of the Seller in any
capacity with regard to the Receivables and Related Assets in handling documents
and papers related thereto. Any such fidelity insurance shall protect and insure
the Seller against losses, including forgery, theft, embezzlement, and fraud,
and shall be maintained in an amount of at least [*] or such lower amount as the
Purchaser or any of its assigns may in their commercially reasonable credit
judgment designate to the Seller from time to time. No provision of this
Section 5.01(i) requiring such fidelity insurance shall diminish or relieve the
Seller from its duties and obligations as set forth in this Agreement or any of
the other Transaction Documents. The Seller shall be deemed to have complied
with this provision if one of its Affiliates has such fidelity policy coverage
and, by the terms of such fidelity policy, the coverage afforded thereunder
extends to the Seller. Upon the request of the Purchaser or any of its
respective assigns, the Seller shall cause to be delivered to the Purchaser or
such assigns at any time thereafter, as applicable, a certification evidencing
coverage under such fidelity policy. Any such insurance policy shall contain a
provision or endorsement providing that such policy may not be canceled or
modified without ten (10) days’ prior written notice to the Purchaser and such
assigns.

(j) Protection of Right, Title and Interest to Purchaser and Assignees.
Following Seller’s satisfaction of its obligations under Section 3.01(d), the
Seller shall cooperate with the Purchaser to allow the Purchaser to cause all
financing statements and continuation statements and any other necessary
documents covering the Purchaser’s and the Purchaser’s assignees’ right, title
and interest in and to the Purchased Assets to be promptly recorded, registered
and filed, and at all times to be kept recorded, registered and filed, all in
such manner and in such places as may be required by law to preserve and protect
fully the right, title and interest of the Purchaser and its assignees in and to
all such Purchased Assets. The Seller shall cooperate with the Purchaser or any
of its respective assigns, and the Seller shall take commercially reasonable
actions as any such Person shall reasonably request, in order to carry out the
objectives of this Agreement and the other Transaction Documents.

(k) Accounting For Purchases. To the fullest extent permitted by the
Requirements of Law, the Seller and its Affiliates shall treat all Purchases
hereunder by the Purchaser as sales thereof for all tax, accounting and other
purposes. The Seller shall clearly and unambiguously mark its accounting records
evidencing the Receivables sold on each Purchase Date with a legend stating that
such Receivables have been sold to Purchaser in accordance with this Agreement.

 

34



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(l) Repurchase or Substitution of Receivables. To the extent (i) that any
representation or warranty of the Seller with respect to any Receivable
constituting a Purchased Asset under Section 4.02 or set forth in any
certificate delivered by or on behalf of the Seller in connection with any
Purchase or in connection with any opinions of counsel delivered on the Closing
Date in any case with respect to any Receivable constituting a Purchased Asset
was incorrect in any material respect when made or remade or deemed made or
remade (except for such representations and warranties which are qualified by
their terms by references to “materiality” or “Material Adverse Effect,” which
such representations and warranties as so qualified were incorrect in any
respect when made or remade) or (ii) any bona fide claim against a Receivable
(or the Scheduled Payments reflected therein) is made by [*] (in either case, a
“Breach”), the Seller shall promptly notify the Purchaser of such Breach. Within
[*] Business Days of receipt of notification of such Breach, the Purchaser must
notify the Seller if it elects to waive the requirements of this Section 5.01(l)
with respect to such Breach and any related Purchase Commitment Termination
Event. Unless the Purchaser provides a waiver to the Seller in accordance with
the preceding sentence, within [*] Business Days of discovery of a Breach (but
in no case earlier than [*] Business Days after such discovery), without further
action by the Purchaser, the Seller shall either (X) convey to the Purchaser in
exchange for the affected Receivable, one or more different Eligible Receivables
(1) to be described on an Purchase Request delivered to the Purchaser in
accordance with Section 2.02(a), (2) having a Discounted Receivables Balance
approximately equal to, but not less than, the Discounted Receivables Balance of
the Receivable being so replaced (as calculated by treating any past-due
Scheduled Payments then due as if such Scheduled Payments were due on the date
of such calculation) and (3) having a scheduled date for receipt of its last
Scheduled Payment that is no later than the scheduled date for receipt of the
last Scheduled Payment of the Receivable being so replaced or (Y) repurchase in
cash delivered to the Purchaser as aforesaid, in an amount equal to the sum of
the Discounted Receivables Balance plus any past-due Scheduled Payments then due
on such Receivable, as if such Scheduled Payments were due on the date of such
repurchase or (Z) in the case of a claim by a [*] under clause (ii) of the
definition of Breach, satisfy the claim of such [*] as evidenced by a general
release, receipt or other documentation signed by such [*]. Any Receivable being
replaced or repurchased under this paragraph shall cease to be a “Receivable”
hereunder. In the event that the Purchaser does not provide a waiver as
described above, as long as the Seller timely complies with its obligations
under this paragraph, no Purchase Commitment Termination Event shall occur as a
consequence of any Breach. Purchaser and Seller hereby agree (i) to work
together with each other in good faith to structure any repurchase transactions
to be in compliance with the Requirements of Law, Transfer Orders and the
related Settlement Purchase Agreement and, (ii) to execute and deliver to each
other such documents and take such other action as may be necessary or desirable
in order to consummate such repurchase transactions (which may include ownership
assignments and the granting of limited powers of attorney to endorse for
deposit checks received under the repurchased Receivables) and arrange for the
forwarding of any and all payments under the repurchased Receivables to the
Seller and (iii) that the Seller shall pay or reimburse the Purchaser for its
reasonable costs and expenses incurred in connection with such activities.

(m) [Intentionally Omitted].

(n) Cooperation with Sales, Transfers, Assignment and Securitizations. If
requested by the Purchaser, the Seller shall reasonably cooperate with respect
to any and all

 

35



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

sales, transfers, assignments, conveyances or securitization transactions
involving the Purchaser or any of its Affiliates or any other Person relating to
its or their respective interests in the Purchased Assets, including without
limitation by (i) participating in and answering reasonable questions during due
diligence discussions and meetings relating to any and all sales, transfers,
assignments, conveyances or securitization transactions, (ii) providing any
Person, including without limitation, potential purchasers, transferees,
assignees, rating agencies and actuarial consultants, and their respective
advisors, on a confidential basis, information regarding the Purchased Assets
reasonably requested by such parties to evaluate such Purchased Assets and any
and all proposed sales, transfers, assignments, conveyances or securitization
transactions and (iii) executing and delivering such amendments of, and waivers
and consents relating to, the Transaction Documents as the Purchaser, any of its
Affiliates or any other Person may reasonably request in connection with any and
all such sales, transfers, assignments, conveyances or securitization
transactions; provided, however, that no such amendment, waiver or consent needs
to be executed or delivered by the Seller if it would (x) cause the Seller to
receive financial compensation less than that provided to the Seller as of the
date thereof in the Transaction Documents or (y) materially adversely alter the
rights of the Seller as of the date thereof in the Transaction Documents, unless
for either (x) or (y), the Seller and the Purchaser agree in advance to such
amendment, waiver or consent. The Seller agrees that, in connection with any
securitization transaction entered into by the Purchaser relating to the
Purchased Assets, if requested, it will obtain an opinion of counsel with
respect to true sale matters relating to the sale of Receivables from the
Claimants to the Seller under the form of Settlement Purchase Agreement attached
hereto as Exhibit B, such opinion to be in form and substance reasonably
satisfactory to the Purchaser. The Purchaser agrees to pay or reimburse the
Seller’s reasonable costs and expenses incurred in providing such cooperation
and assistance.

(o) Defenses. Unless repurchased in accordance with Section 5.01(l), the Seller
shall defend each Receivable against all lawsuits and Adverse Claims of all
Persons where the action is claimed to have arisen due to the action or inaction
of the Seller prior to the related Purchase Date. For any such claim:
(a) Purchaser shall provide Seller with prompt notice of the claim; (b) Seller
shall, in consultation with the Purchaser, control the defense and settlement of
the claim; (c) Purchaser shall have the right to obtain its own counsel at its
own expense; and (d) Purchaser shall provide reasonable cooperation to Seller.
Seller shall not settle any such lawsuits or Adverse Claims without the prior
written consent of the Purchaser. If the Seller desires to settle any such
lawsuits or Adverse Claims in a way as to encumber a Receivable or adversely
affect the Purchaser’s rights in such Receivable, the Seller shall repurchase
such Receivable for an amount equal to the sum of the Discounted Receivables
Balance plus any past-due Scheduled Payments then due on such Receivable, as if
such Scheduled Payments were due on the date of such repurchase prior to
entering into such settlement. If such lawsuits or Adverse Claims are decided in
such a way as to encumber a Receivable or adversely affect the Purchaser’s
rights in such Receivable, the Seller shall be required to repurchase such
Receivable for an amount equal to the sum of the Discounted Receivables Balance
plus any past-due Scheduled Payments then due on such Receivable, as if such
Scheduled Payments were due on the date of such repurchase. The Seller’s
obligation to defend, consult and provide notice with respect to a Receivable
under this Section 5.01(o) shall cease and terminate upon repurchase of that
Receivable pursuant to Section 5.01(l) or otherwise.

 

36



--------------------------------------------------------------------------------

(p) Reporting Requirements.

(i) As soon as possible and in any event within [*] after any officer of the
Seller has actual knowledge of the occurrence of a Purchase Commitment
Termination Event, the Seller shall send to the Purchaser an officer’s
certificate of the Seller setting forth details of such event and the action the
Seller proposes to take with respect thereto.

(ii) As soon as possible and in any event within [*] after any officer of the
Seller has actual knowledge of the occurrence of any material litigation,
arbitration or regulatory inquiries against the Seller, which if determined
adversely against the Seller, would have a Material Adverse Effect on the
Seller’s ability to meet its obligations under this Agreement, the Seller shall
send to the Purchaser an officer’s certificate of the Seller setting forth
details of such event and the action the Seller proposes to take with respect
thereto.

(iii) On the first Business Day of each calendar week, prior to the Purchase
Termination Date, the Seller shall prepare and deliver to Purchaser and Servicer
a report, substantially in the form of Exhibit D (a “Pipeline Report”) with
respect to the Receivables to be sold to the Purchaser on the next Purchase Date
(if any), as well as information about Receivables the Seller plans to sell
under this Agreement in the future.

(iv) Upon discovery of any error in any report or information furnished to the
Purchaser or the Servicer, the Purchaser, the Servicer, and the Seller shall
confer and shall agree upon any necessary adjustments to correct any such
errors. Until correction of such error, all Collections relating to such errors
shall be retained in the Collection Account, to the extent such Collections have
been deposited in the Collection Account pursuant to the terms hereof. Unless
the Purchaser has received actual notice of any discrepancy, the Servicer and
the Purchaser may rely on such reports or information for all purposes
hereunder.

SECTION 5.02. Negative Covenants of the Seller. From the Closing Date until the
Termination Date (or indefinitely with respect to (a) and (k), without the
written consent of the Purchaser:

(a) No Liens. The Seller will not sell, pledge, assign or transfer to any
Person, or grant, create, incur, assume or suffer to exist any Lien (other than
a Permitted Lien) on, any Purchased Asset, whether now existing or hereafter
created, or any interest therein, and the Seller shall defend the right, title
and interest of the Purchaser in and to the Purchased Assets, whether now
existing or hereafter created, against all claims of third parties claiming
through or under the Seller.

(b) Amendment to Organization Documents. The Seller will not amend, otherwise
modify or waive any term or condition of its (i) formation documents, or
(ii) governing documents, in each case, in any manner that could reasonably be
expected to result in a Material Adverse Effect except with the prior written
consent of the Purchaser.

 

37



--------------------------------------------------------------------------------

(c) Change in Credit Policy Manual and Business Policy. The Seller will not
make, or consent or fail to object to, any change in the Credit Policy Manual
which change could be reasonably likely to impair or delay the collectability or
marketability of any Receivable or result in a deterioration in the
creditworthiness of the Obligors or Settlement Annuity Providers generally. Upon
any change in the Credit Policy Manual, the Seller will promptly forward a copy
of the same to the Purchaser. The Seller will not make any change in the
character of its business that could reasonably be expected to have a Material
Adverse Effect on the collectability or marketability of the Receivables or the
Related Assets.

(d) Deposits to Lockbox Accounts, the Collection Account. The Seller will not
deposit or otherwise credit, or cause to be so deposited or credited, or consent
or fail to object to any such deposit or credit, to the Lockbox Account or the
Collection Account, cash or cash proceeds other than Collections of Purchased
Assets (except for any amounts received in respect of Split Payments); provided,
that, to the extent any such other amounts are so deposited on any date, it
shall not constitute a breach hereunder if such other funds are removed from the
Lockbox Account within two (2) Business Days after such amounts were so
deposited in such Lockbox Account.

(e) Receivables Not To Be Evidenced by Promissory Notes. The Seller will take no
action to cause any Receivable to be evidenced by any “instrument” (as defined
in the UCC of the jurisdiction the law of which governs the perfection of the
interest in such Receivable created hereunder), except in connection with its
enforcement.

(f) Change in Name. The Seller will not make any change to its name, principal
place of business, limited liability company structure or location of books and
records or use any tradenames, fictitious names, assumed names or “doing
business as” names unless at least thirty (30) days prior to the effective date
of any such name change, change in principal place of business, change in
limited liability company structure, change in location of its books and
records, or change in trade or fictitious names, the Seller notifies the
Purchaser and has taken all other steps reasonably requested by the Purchaser to
ensure that the Purchaser continue to have a first priority, perfected ownership
or security interest in the Purchased Assets.

(g) Merger. The Seller shall not consolidate with or merge into any other Person
or convey or transfer its properties and assets substantially as an entirety to
any Person unless:

(i) the Person formed by such consolidation or into which the Seller is merged
or the Person which acquires by conveyance or transfer the properties and assets
of the Seller substantially as an entirety shall be, if the Seller is not the
surviving entity, a corporation, limited partnership or limited liability
company organized and existing under the laws of the United States of America or
any state thereof or the District of Columbia, and such entity shall have
expressly assumed, by an agreement supplemental hereto, executed and delivered
to the Purchaser, in form reasonably satisfactory to the Purchaser the
performance of the Seller hereunder and (Y) the Seller shall have delivered to
Purchaser an officer’s certificate and an opinion of counsel each in form
reasonably satisfactory to Purchaser and stating that such consolidation,
merger, conveyance or transfer complies with this Section 5.02(g) and that all
conditions precedent herein provided for relating to such transaction have been
complied with; and

 

38



--------------------------------------------------------------------------------

(ii) the corporation, limited partnership or limited liability company formed by
such consolidation or into which the Seller is merged or which acquires by
conveyance or transfer the properties and assets of the Seller substantially as
an entirety shall have all licenses and approvals to perform the Seller’s
obligations hereunder and under the other Transaction Documents to which the
Seller is a party, except to the extent the failure to have any such license and
approval could not reasonably be expected to have, a Material Adverse Effect.

(h) Change in Lockbox Accounts and Instructions to Obligors and Settlement
Annuity Providers. The Seller will not terminate or substitute any Lockbox
Account, except as otherwise permitted hereunder. The Seller will not instruct
any Obligor or Settlement Annuity Provider to remit, or consent to any
applicable Claimant’s or Obligor’s instructions to remit or remittance of,
Collections to any Person, address or account other than the Lockbox Account or
the Collection Account.

(i) Purchase Commitment Period Exclusivity. Until the Purchase Termination Date,
the Seller will not, and will cause its Affiliates to not, directly or
indirectly, finance, factor, offer or sell Receivables with respect to Life
Contingent Structured Settlements which have been originated by it (or any of
its Affiliates) to any Person other than the Purchaser, a designee of the
Purchaser or any of their Affiliates; provided that, (1) to the extent any
Receivables with respect to Life Contingent Structured Settlements are
originated by the Seller (or any of its Affiliates) (x) that cannot be sold by
the Seller to the Purchaser hereunder due to either (i) the Eligibility Criteria
in Schedule IV or (ii) the Concentration Limits under Section 2.5, such
Receivables may be sold or offered to, or financed or factored with, other
Persons, if Purchaser shall have declined to waive the elements of the
Eligibility Criteria or the Concentration Limits limiting the purchase hereunder
with respect to such Receivable (as the case may be) within five (5) Business
Days after a written offer by the Seller to sell such Receivables to the
Purchaser hereunder; (2) to the extent that the sale of a Receivable hereunder
to the Purchaser will be unprofitable to the Seller taking into account the
Purchase Price that would be payable hereunder and Seller’s direct costs
associated with its purchase of the Receivable and its reasonably allocable
overhead, such Receivable may be sold or offered to, or financed or factored
with, other Persons, if (i) Purchaser shall have declined to purchase such
Receivable at a price that would be profitable to the Seller taking into account
the Purchase Price that would be payable hereunder and Seller’s direct costs
associated with its purchase of the Receivable and its reasonably allocable
overhead within five (5) Business Days after a written offer by the Seller to
sell such Receivable to the Purchaser hereunder and (ii) the Aggregate
Discounted Receivables Balance of all Receivables sold, financed or factored
with other Persons pursuant to this clause (2) after the Amendment Date will not
exceed 10% of the Aggregate Discounted Receivables Balance of all Receivables
purchased by the Purchaser and any Purchaser Designees from the Seller under
this Agreement after the Amendment Date; and (3) the Purchaser fails to Purchase
Eligible Receivables on two consecutive occasions as and when required hereunder
this Section 5.02(i) shall cease to be applicable; provided, further, that upon
the occurrence of a Limited Purchase Availability Event, the Purchaser must
provide notice to

 

39



--------------------------------------------------------------------------------

the Seller of an increase in the Maximum Purchase Amount as contemplated by
Section 2.06 hereof within 15 business days of the date of the occurrence of
such Limited Purchase Availability Event in order to retain exclusivity pursuant
to this Section 5.02(i) following the date on which the Purchaser has purchased
Receivables equal to the Maximum Purchase Amount (determined prior to the
noticed increase).

(j) Change of Control of the Seller. Until the Purchase Termination Date, the
Seller shall not become subject to a Change of Control.

(k) Changes to Designated Address or Designated Assignee. From and after the
sale of the related Receivable hereunder, the Seller will not change the
“Designated Assignee” or “Designated Address” for payment described within a
Transfer Order without notarized, written approval from the Purchaser (for the
purposes of this paragraph, references to “Designated Assignee” and “Designated
Address” are meant to include words of similar import, in each case), provided
that the Seller may make such changes with respect to any Receivable in
connection with the repurchase of such Receivable hereunder.

(l) Accounting Changes. The Seller will not make any material change: (i) in
accounting treatment and reporting practices except as permitted or required by
GAAP, (ii) in tax reporting treatment except as permitted or required by law,
(iii) in the calculation or presentation of financial and other information
contained in any reports delivered hereunder (except as disclosed therein), or
(iv) in any financial policy of the Seller, in each case, if such change could
reasonably be expected to have a material adverse effect on the Receivables sold
to the Purchaser or the collectibility thereof.

(m) Extension or Amendment of Receivables. The Seller will not extend, amend or
otherwise modify (or consent to any such extension, amendment or modification
of) the terms of any Receivable or rescind or cancel, or permit the rescission
or cancellation of, any Receivable, except as ordered by a court of competent
jurisdiction or other Governmental Authority.

ARTICLE VI

ADMINISTRATION AND COLLECTION

SECTION 6.01. Servicing of Receivables. From and after the Purchase of any
Receivable by the Purchaser from the Seller, the Purchaser (or its designees or
assignees, including the Servicer) shall have the sole right to service,
administer and monitor the Receivables and the Seller shall cease to have any
rights whatsoever in connection with such Receivables constituting Purchased
Assets. The Seller shall also deliver all books and records relating to the
Receivables and Related Assets as shall be reasonably requested, from time to
time, by the Purchaser (or any of its agents or assigns, including but not
limited to the Servicer), to the Purchaser (or the agent or assign so designated
by Purchaser) promptly after each such request, and shall take such other action
as shall be reasonably requested by Purchaser (or such agents or assigns) to
further evidence such assignment or to assist in the servicing, monitoring,
collecting and administering the Receivables and Related Assets sold hereunder.

 

40



--------------------------------------------------------------------------------

SECTION 6.02. Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, subject to the obligation of the Purchaser to remit Split
Payments to Claimants pursuant to Settlement Purchase Agreements relating to
Purchased Assets, as allocated under Section 5.01(f), (i) the Seller shall
perform all of its obligations under the Settlement Purchase Agreements related
to the Receivables and Related Assets sold (directly or indirectly) by it
hereunder with the same standard of care as it would exercise for assets
maintained for its own account, and the exercise by the Purchaser (or any of its
assignees) of its respective rights hereunder shall not relieve the Seller from
such obligations and (ii) the Purchaser and its assignees shall have no
obligation or liability with respect to any Receivable or related Settlement
Purchase Agreement, nor shall the Purchaser or any such assignee be obligated to
perform any of the obligations of the Seller thereunder.

SECTION 6.03. Further Action Evidencing Purchases.

(a) The Seller agrees that at any time and from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and use
commercially reasonable efforts, to perfect, protect or more fully evidence the
Purchaser’s interests in the Purchased Assets, or to enable the Purchaser (or
any agent or designee of any of the foregoing) to exercise or enforce any of
their respective rights hereunder. Without limiting the generality of the
foregoing, the Seller will (i) execute and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments and notices, as may be necessary or appropriate or as the Purchaser
or any of its assigns, may reasonably request, (ii) without limiting the
foregoing, mark its master data processing records evidencing the Receivables
included in the Purchased Assets and the related Settlement Purchase Agreements
with a legend indicating that such assets have been sold to the Purchaser and
(iii) indicate on its financial statements that such Receivables have been sold
to the Purchaser pursuant to this Agreement.

(b) If the Seller fails to perform any of its agreements or obligations under
this Agreement, following expiration of any applicable cure period, the
Purchaser (or any assignee thereof) may (but shall not be required to) perform,
or cause performance of, such agreement or obligation, and the Seller shall
indemnify the Purchaser (or any such assignee) for its reasonable costs and
expenses incurred in connection therewith (including reasonable and documented
attorneys fees) upon written demand (which demand shall itemize such expenses in
reasonable detail).

ARTICLE VII

INDEMNIFICATION

SECTION 7.01. Indemnities by the Seller. Without limiting any other rights which
the Purchaser may have hereunder or under applicable law, but without
duplication, the Seller hereby agrees to indemnify the Purchaser and all
officers, directors, agents and employees of the foregoing (each of the
foregoing Persons being individually referred to herein as an “Indemnified
Party”) from and against any and all damages, losses, claims, judgments,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements, awarded against or incurred by any
Indemnified Party primarily resulting from

 

41



--------------------------------------------------------------------------------

any of the following (collectively, the “Indemnified Losses”, and each an
“Indemnified Loss”), other than any such Indemnified Loss (x) constituting
recourse for Receivables which are uncollectible for credit reasons or (y) which
arise solely from the fraud, gross negligence or willful misconduct of the
affected Indemnified Party:

(i) the sale of any Receivable that is not an Eligible Receivable on the date of
such sale to the Purchaser pursuant hereto;

(ii) any representation or warranty made in writing by or on behalf of the
Seller or any of its officers under or in connection with this Agreement, any
Purchase Request or any other information or report delivered by the Seller with
respect to the Seller or the Purchased Assets (to the extent based on
information provided by the Seller) pursuant to this Agreement, which shall have
been false, incorrect or misleading in any material respect when made (except
for such representations and warranties which are qualified by their terms by
references to “materiality” or “Material Adverse Effect,” which such
representations and warranties as so qualified shall have been false, incorrect
or misleading in any respect when made);

(iii) the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed in connection with this
Agreement or with any applicable Requirements of Law, with respect to any
Receivable, the related Settlement Purchase Agreement or the Related Assets, or
the nonconformity of any Receivable, the related Settlement Purchase Agreement
or the Related Assets with any such applicable Requirements of Law;

(iv) the failure to vest and maintain vested in the Purchaser or to transfer to
the Purchaser, legal and equitable title to, and first priority perfected
ownership of, the Receivables, Related Assets and other Purchased Assets, which
are, or are purported to be, sold or otherwise transferred by the Seller
hereunder, free and clear of any Lien (other than Permitted Liens);

(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables, Related Assets and other
Purchased Assets which are, or are purported to be, sold or otherwise
transferred by the Seller hereunder, whether at the time of any Purchase or at
any subsequent time;

(vi) the failure by the Seller to be duly qualified to do business, to be in
good standing or to have filed appropriate fictitious or assumed name
registration documents in any jurisdiction;

(vii) the failure of the Seller to pay when due any sales taxes or other
governmental fees or charges imposed in connection with the transfer of the
Purchased Assets hereunder;

 

42



--------------------------------------------------------------------------------

(viii) the failure of the Seller or any of its agents, employees or
representatives to remit to the Purchaser, Collections of Purchased Assets
remitted to the Seller or any such agent, employees or representatives in
accordance with the terms hereof;

(ix) the commingling of Collections of Receivables at any time with other funds
of the Seller except to the extent such Collections have been promptly remitted
to the Purchaser;

(x) any investigation, litigation or proceeding related to this Agreement or in
respect of any Receivable or any Related Property sold to Purchaser hereunder in
respect of any breach by Seller of its representations, warranties or covenants
hereunder;

(xi) responding to requests, subpoenas or inquiries from any Governmental
Authority relating to this Agreement or relating to the U.S. Government
Investigation, the SEC Investigation or in respect of any Receivable or any
Related Asset sold to the Purchaser hereunder;

(xii) any amounts paid by the Purchaser arising from any indemnity inuring to
the benefit of any provider of lockbox services or bank holding a Lockbox
Account in respect of any Existing Receivable or Warehouse Receivable or, in
each case, any Related Asset sold to the Purchaser hereunder;

(xiii) the failure of the Transfer Orders and any related stipulations to permit
the further transfer of the Scheduled Payments in respect to any Receivables to
successors and assigns;

(xiv) any lawsuits or Adverse Claims for which the Seller is required to assume
the defense pursuant to Section 5.1(o); and

(xv) the assignment by a Claimant or the Seller of the rights to Scheduled
Payments (or any portion thereof) under a Settlement Agreement in contravention
of an anti-assignment provision in such Settlement Agreement that prohibits the
transfer of the rights to such Scheduled Payments (or any such thereof);
provided, however, that no amount shall be paid in satisfaction of such an
Indemnified Loss until a court with appropriate jurisdiction has issued a final
non-appealable order holding that such anti-assignment clause is valid.

Notwithstanding the foregoing, in the case of an event described above that
relates to the transfer of a Receivable to Purchaser that is, or is required to
be, repurchased by Seller under Section 5.01(l), the term “Indemnified Losses”
shall only include transaction expenses and reasonable and documented attorney’s
fees to the extent the Seller complies with its obligations under
Section 5.01(l). The agreements of the Seller contained in this Section 7.01
shall survive the Termination Date and the termination of this Agreement. In
addition, in no event shall Indemnified Losses include any consequential,
special or punitive damages.

 

43



--------------------------------------------------------------------------------

ARTICLE VIII

CONFIDENTIALITY

SECTION 8.01. Restrictions on Use and Disclosure. Unless otherwise consented to
by the other party, Seller and Purchaser hereby agree that neither will disclose
the contents of any Transaction Document (including this Agreement), or any
other confidential or proprietary information furnished by the other party, to
any Person other than (a) its Affiliates, auditors, attorneys, agents,
administrators, custodians, shareholders, investors or financing sources of the
Seller or Purchaser, any Purchaser Designee, or any prospective purchasers of
Eligible Receivables acquired by the Purchaser or as required by the
Requirements of Law or (b) by Imperial in accordance with its disclosure
obligations under the Securities Exchange Act of 1934, as amended. The parties
will restrict disclosure of Confidential Information to those of its personnel
who have a need to know such Confidential Information to the extent that such
disclosure is reasonably necessary for the performance of its duties and
obligations under this Agreement and such disclosure is not prohibited by the
GLB Act, the regulations promulgated thereunder or other Requirements of Law.

SECTION 8.02. Exceptions. The obligations under Section 8.01 will not apply to
Confidential Information to the extent that a party can prove by written
documentation that such Confidential Information: (a) is or becomes publicly
known (other than through unauthorized disclosure); (b) is disclosed without
obligation of confidentiality from a third party who has the right to disclose
such information without restriction; or (c) is independently developed without
any use of Confidential Information disclosed pursuant to this Agreement and
without violating the either party’s proprietary rights. If the GLB Act, the
regulations promulgated thereunder or other Requirements of Law now or hereafter
in effect imposes a higher standard of confidentiality to the Confidential
Information, such standard will prevail over the provisions of this
Section 8.02. In addition, a party may disclose Confidential Information to the
extent that it is ordered by a court of competent jurisdiction to do so;
provided however, that the party provides to the other party prompt written
notice of such order prior to such disclosure and provides reasonable
information and assistance to the other party, at the other party’s request, to
contest or limit such order.

SECTION 8.03. Non-Public Personal and Customer Information. The Seller will, at
a minimum, establish, implement and maintain such physical, electronic and
procedural safeguards to: (a) use commercially reasonable efforts to maintain
the security integrity and confidentiality of such Seller Information; (b) use
commercially reasonable efforts to protect against any anticipated threats or
hazards to the security or integrity of such Seller Information; (c) use
commercially reasonable efforts to comply with the Purchaser’s data security
program as disclosed by the Purchaser to the Servicer from time to time; and
(d) use commercially reasonable efforts to protect against unauthorized access
to or use of such Seller Information that could result in harm or inconvenience
to the individuals to whom such Seller Information pertains. The Seller will
provide to the Purchaser all appropriate reviews and reports to monitor the
Seller’s compliance with its obligations under this Section 8.03.

SECTION 8.04. Unauthorized Access Notification. If the Seller experiences
unauthorized access to any of its facilities or systems pursuant to which it
believes or suspects

 

44



--------------------------------------------------------------------------------

that one or more third parties may have been able to obtain access to any
non-public personal information (as defined in the GLB Act, including any
non-public personal information relating to the Purchaser personnel) or Seller
Information, the Seller will promptly notify the Purchaser and reasonably
cooperate with the Purchaser in the Purchaser’s handling of such matter,
including without limitation, any investigation, reporting and other obligations
required by applicable law or regulation.

SECTION 8.05. Return or Destruction. Upon the earliest of: (a) the termination
or expiration of this Agreement; or (b) the Purchaser’s request, the Seller will
promptly return to the Purchaser, at no cost to the Purchaser, all the Purchaser
property and all Confidential Information provided by the Purchaser.
Alternatively, if so directed by the Purchaser, the Seller will destroy, at no
cost to the Purchaser, all Confidential Information provided by the Purchaser
according to the Purchaser’s instructions or relevant industry best practices if
no instructions are provided, and all copies thereof, in the Seller’s possession
or control, and will provide a certificate signed by an officer of the Seller
that certifies such return or destruction in detail acceptable to the Purchaser.

SECTION 8.06. Audit Right. The Purchaser reserves the right, upon ten
(10) business days’ written notice to the Seller, to conduct a detailed review
of the Seller with respect to its obligations under this Article VIII which may
include an onsite assessment during normal business hours of the Seller’s
privacy and security programs to ensure compliance with such Section. The Seller
agrees to reasonably cooperate with the Purchaser during any such review or
assessment. If after the completion of a review, the Purchaser determines that
the Seller needs requirements in addition to those set forth in this Agreement,
the Seller agrees to work with the Purchaser, in good faith, to address
reasonable additional requirements noted in such review or assessment. The
Seller will provide the independent outside auditors and/or internal auditors of
the Purchaser reasonable access to, and an opportunity to review, all of the
Seller’s privacy and security programs as determined by the Purchaser with
respect to this Agreement. In addition, the Seller will permit representatives
of supervisory agencies of the Purchaser reasonable access from time to time
upon the request of the Purchaser to the Seller’s privacy and security programs
and shall cooperate with such agency to the extent necessary to enable the
Purchaser to comply with its obligations under law with regard to such requests
for access.

SECTION 8.07. Subcontracting. After the Amendment Date, the Seller may not
delegate any of its duties hereunder to any subcontractor without the prior
written consent of the Purchaser, which shall not be unreasonably delayed or
withheld.

SECTION 8.08. Use of Confidential Information. Notwithstanding anything herein
to the contrary, the Purchaser will not, and will cause any Affiliates or
Purchaser Designees and their respective successors and assigns to not, directly
or indirectly, for itself, or through, on behalf of, or in conjunction with any
Person or other entity use or disclose any information, including Seller
Information, relating to the Claimants or their Scheduled Payments, Receivables
or Settlement Agreements for the purpose of soliciting the purchase of Scheduled
Payments from Claimants who have previously transferred Receivables that have
been sold or offered for sale to the Purchaser pursuant to Section 2.01;
provided, however, that for avoidance of doubt, the Purchaser and its Affiliates
and their respective successors and assigns shall not be

 

45



--------------------------------------------------------------------------------

in breach of the provisions of this Section 8.07 to the extent of any purchases
of Scheduled Payments from Claimants that have been originated by other
independent third party factoring or finance firms engaged in the purchase, sale
and financing of structured settlements and which transactions are originated
independently and without the use of the information obtained hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Waivers; Amendments. No failure or delay on the part of the
Purchaser or the Seller (or any assignee thereof) in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
further exercise thereof or the exercise of any other power, right or remedy.
All waivers of any provision of this Agreement, including, but not limited to,
the waiver of a Purchase Commitment Termination Event, must be in writing and
delivered prior to the date of the effectiveness of such waiver, with a copy
provided to any Purchaser Designee at the address set forth in the Joinder. The
rights and remedies herein provided shall be cumulative and nonexclusive of any
rights or remedies provided by law. Any provision of this Agreement may be
amended if, but only if, such amendment is in writing and is signed by the
Seller and the Purchaser.

SECTION 9.02. Notices. Except as provided below, all communications and notices
provided for hereunder shall be in writing and shall be given to the other party
at the following address or at such other address as such party may hereafter
specify for the purposes of notice to such party:

If to the Seller:

Washington Square Financial, LLC

701 Park of Commerce Blvd., Ste. 301

Boca Raton, FL 33487

Attention:

Facsimile:

E-mail:

If to the Purchaser:

Compass Settlements LLC

c/o GFG Alternative Investment Advisors LLC

Attention:

One Sound Shore Drive, Suite 104

Greenwich, CT 06830

Telephone:

Email:

 

46



--------------------------------------------------------------------------------

Each such notice or other communication shall be effective (i) if given by mail,
three (3) Business Days following such posting, postage prepaid, U.S. certified
or registered, (ii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iii) if given by
any other means, when received at the address specified above.

SECTION 9.03. Effectiveness; Binding Effect; Assignability.

(a) This Agreement shall become effective on the Closing Date and shall, from
and after such date, be binding upon and inure to the benefit of the Seller and
the Purchaser and their respective successors and permitted assigns. The Seller
may not assign any of its rights or delegate any of its duties hereunder without
the prior written consent of the Purchaser. No provision of this Agreement shall
in any manner restrict the ability of the Purchaser to assign, participate,
grant security interests in, or otherwise transfer any of their rights or
remedies hereunder.

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date; provided, however, that (i) the
indemnification and payment provisions of Article VII and Section 9.05 and
(ii) the provisions of Section 4.04, Sections 5.01(f), (h), (l), (n) and (o),
Sections 5.02(a) and (k), Article VIII and Article IX shall, in each case, be
continuing and shall survive any termination of this Agreement.

SECTION 9.04. GOVERNING LAW; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAW PROVISIONS) OF THE STATE OF
GEORGIA.

(b) EACH OF THE SELLER AND THE PURCHASER HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE BETWEEN EITHER OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

SECTION 9.05. Costs and Expenses; Waiver of Setoff. In addition to the rights of
indemnification under Article VII hereof, the Seller agrees to pay the Purchaser
(and its agents and assignees) within thirty (30) days after demand all
reasonable out-of-pocket costs and expenses (including without limitation,
reasonable counsel fees and expenses) in connection with the enforcement of the
covenants, agreements, liabilities and obligations of the Seller under this
Agreement. Except as expressly provided herein, all payments hereunder by the
Seller to the Purchaser shall be made without setoff, counterclaim or other
defense and the Seller hereby waives any and all of its rights to assert any
right of setoff, counterclaim or other defense to the making of a payment due
hereunder to the Seller.

SECTION 9.06. Execution in Counterparts; Severability. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate

 

47



--------------------------------------------------------------------------------

counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. A signature page sent to the Purchaser or its counsel by facsimile or
other electronic means (including in portable document format (.pdf)) shall be
effective as an original counterpart signature. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

SECTION 9.07. Purchase Termination.

(a) The agreement of the Purchaser to purchase Receivables and Related Assets
hereunder shall terminate on the Purchase Termination Date.

(b) Notwithstanding any such termination described under paragraph (a) above,
certain provisions of this Agreement shall remain in full force and effect as
provided in Section 9.03.

SECTION 9.08. Third Party Beneficiaries. The Seller and the Purchaser hereby
agree that each Purchaser Designee (including its successors and permitted
assigns) is an express third party beneficiary to all terms of this Agreement,
including, without limitation, all representations, warranties, and covenants.
Each Purchaser Designee shall be entitled to enforce all rights of the Purchaser
under this Agreement and receive all protections afforded to the Purchaser under
this Agreement at law or in equity, including, but not limited to Section 2.08,
the guarantee referred to in Section 3.01(e), Section 4.04, Article V, Article
VII, Article VIII and Section 9.05 hereof. For the avoidance of doubt, Seller
acknowledges and agrees that the obligation to purchase Eligible Receivables
hereunder is the sole obligation of the Purchaser and the Seller waives any
claims, liabilities or losses whether at law, in equity or pursuant to the terms
of this Agreement arising in connection with this Agreement against a Purchaser
Designee related to such obligation.

SECTION 9.09. Entire Agreement. This Agreement, together with the other
Transaction Documents, including the exhibits and schedules hereto and thereto,
contains a final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, superseding all previous oral statements and other writings with respect
thereto.

SECTION 9.10. Section and Paragraph Headings. Section and paragraph headings
used in this Agreement are provided solely for convenience of reference and
shall not affect the meaning or interpretation of any provision of this
Agreement.

SECTION 9.11. Tax Disclosure. Notwithstanding anything herein to the contrary,
each party hereto (and each of their employees, representatives or other agents)
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transaction (as defined in Section 1.6011-4
of the U.S. Treasury Regulations) and all materials of any kind (including
opinions or other tax analyses) to the extent relating to such tax treatment and
tax structure.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WASHINGTON SQUARE FINANCIAL, LLC, as the Seller By:  

/s/ David Manchester

Name:   David Manchester Title:   Vice President COMPASS SETTLEMENTS LLC, as the
Purchaser By: Beacon Annuity Fund, LP, as sole member of Compass Settlements LLC
By: GFG Alternative Investment Advisors LLC, as Investment Manager of the Beacon
Annuity Fund, LP By:  

/s/ Brian Robinson

Name:   Brian Robinson Title:   Managing Partner



--------------------------------------------------------------------------------

SCHEDULE I

Seller’s Location of Records

701 Park of Commerce Blvd., Ste. 301, Boca Raton, FL 33487



--------------------------------------------------------------------------------

SCHEDULE II

ERISA Matters

none



--------------------------------------------------------------------------------

SCHEDULE III

Lockbox Accounts;

Lockbox Numbers

 

Purchaser    Lockbox Account   

Lockbox:

Compass Settlements LLC

Purchaser    Collection Account    Bank Name: SunTrust Bank Purchaser   
Transition Lockbox Account   

Lockbox:

Contingent Settlements I, LLC



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

SCHEDULE IV – ELIGIBLE RECEIVABLE

“Eligible Receivable” means a Receivable with respect to which each of the
following is true on its Purchase Date:

 

  (a) such Receivable was originated in the ordinary course of business of the
Seller in accordance with the Credit Policy Manual.

 

  (b) such Receivable has not been, at any time, required to be written off
pursuant to the Credit Policy Manual.

 

  (c) such Receivable has not had any of its provisions waived, amended, altered
or modified (provided, that, if a Settlement Annuity Provider is late with a
Scheduled Payment, the deadline for such Scheduled Payment may be extended if
such extension (i) does not have a material adverse effect on the amount of such
Scheduled Payment, (ii) does not extend the due date for such Scheduled Payment
beyond the date that is [*] years after the related Purchase Date for such
Receivable (or in the case of the Excess Portion, [*] years after the Purchase
Date of such Receivable) and (iii) is otherwise granted in accordance with the
Credit Policy Manual).

 

  (d) the Seller has duly fulfilled all material obligations on its part to be
fulfilled under or in connection with the origination, acquisition and
assignment of such Receivable and has done nothing to impair the rights of the
Purchaser in such Receivable or payments with respect thereto.

 

  (e) such Receivable was originated by the Seller without any fraud or material
misrepresentation on its part, or, to its knowledge, on the part of the related
Obligor or Settlement Annuity Provider.

 

  (f) such Receivable has been acquired by the Seller pursuant to a Settlement
Purchase Agreement, and all conditions precedent to the purchase thereof by the
Seller pursuant to such Settlement Purchase Agreement have been satisfied (or
waived by the Seller, to the extent that (i) the Seller has added an explanatory
“exception memo” to the Records in respect of such waiver and (ii) such waiver
is given by the Seller in accordance with customary industry practices and the
Credit Policy Manual).

 

  (g) such Receivable is evidenced by a Settlement Agreement (or other documents
certified by the Seller as being sufficient to evidence the material terms of
the Settlement Agreement, in accordance with customary industry practices) and a
Settlement Purchase Agreement substantially in the form of Exhibit B that, in
each case, has been duly authorized and constitutes the genuine, legal, valid,
binding and full recourse payment obligation of the parties thereto, enforceable
against such parties in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally and by general principles of
equity.

 

1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  (h) Except under the Receivables Purchase Agreement, dated as of the Closing
Date, between the Transition Purchase Entity and the Seller, such Receivable was
not previously repurchased from another party by the Seller.

 

  (i) the Seller has a good and marketable title in such Receivable (including
the Related Assets) and the rights to receive Scheduled Payments in respect of
such Receivable (except the portion(s) of any such Scheduled Payments which
constitute Split Payments that are payable pursuant to the Settlement Purchase
Agreement to the related Claimant), free and clear of all Liens other than
Permitted Liens and the representations and warranties with respect to such
Receivable in Section 4.02 are true and correct in all respects.

 

  (j) after giving effect to any sale hereunder, the Purchaser shall have a good
and marketable title in each purchased Receivable and its Related Assets (except
the portion(s) of any such Scheduled Payments which constitute Split Payments
that are payable pursuant to the Settlement Purchase Agreement to the related
Claimant), and shall be the sole owner thereof and shall have the full right to
grant a security interest therein in favor of the Purchaser, free and clear of
any Liens other than Permitted Liens.

 

  (k) excluding any Initial Scheduled Payments, such Receivable is not a
Delinquent Receivable on the relevant Purchase Date.

 

  (l) the last Scheduled Payment on such Receivable is scheduled to occur no
more than [*] years after the date on which such Receivable was purchased by the
Seller.

 

  (m) such Receivable did not result from a class action lawsuit.

 

  (n) the Settlement Agreement related to such Receivable evidences a
contractual settlement of a personal injury claim (relating to personal physical
injuries or the physical sickness of the related Claimant) and the related
contractual obligation of the Obligor or Eligible Annuity Provider thereunder,
and the Claimant’s assignment of its rights under the Settlement Purchase
Agreement to the Seller does not constitute an assignment of a right represented
by a judgment within the meaning of Section 9-109 of the UCC of any applicable
jurisdiction.

 

  (o) in respect of which the underlying Settlement Agreement does not arise
under, and is not subject to, any workmen’s compensation statute as in effect in
any applicable state or other jurisdiction unless such claims are permitted to
be assigned pursuant to a Transfer Statute.

 

  (p) such Receivable is payable in Dollars, and payments thereon will be made
without deduction or withholding for federal income tax.

 

  (q)

Records exist with respect to such Receivable that contain at all times each
item listed in the definition of Records, copies of such Records have been
delivered to the Purchaser at the time such Receivable is purchased by the
Purchaser

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  hereunder and no documents or instruments other than those included within the
Records are required in order to evidence the obligation of the related Obligor
(and the related obligation of the relevant Settlement Annuity Provider).

 

  (r) all information set forth as to such Receivable in the related Purchase
Request is complete, true and correct in all material respects and such
Receivable has not been paid in full, satisfied, subordinated or rescinded.

 

  (s) such Receivable has no related guaranty, letter of credit providing
support for the related Scheduled Payments, or collateral security therefor,
other than any guaranty, letter of credit or collateral security that has been
assigned by the Claimant to the Seller and from the Seller to the Purchaser
hereunder.

 

  (t) the documents, instruments, agreements and orders consisting of the
Records, evidencing, securing and/or guaranteeing such Receivable, together with
such Receivable, are in full force and effect and constitute the legal, valid
and binding obligation of each related Obligor, Settlement Annuity Provider
and/or guarantor thereof enforceable against each such Person in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity; provided, that, the
related Obligor or Settlement Annuity Provider to such Receivable, at the time
that such Receivable was initially conveyed hereunder, is not in bankruptcy.

 

  (u) the sum of the (i) Discounted Receivable Balance of such Receivable at the
time of purchase hereunder by the Purchasing Entity and (ii) Purchase Prices of
all Receivables previously purchased by the Purchasing Entity with the same
Referenced Settlement Recipient does not exceed [*].

 

  (v) the Transfer Order in respect of such Receivable shall (i) approve the
transfer of the Scheduled Payments from the Claimant to the Seller, and
(ii) direct the related Obligor or Settlement Annuity Provider (for itself or on
behalf of the related Obligor) to remit all Scheduled Payments on such
Receivable to the order of the Purchaser at the Lockbox Account; provided, that,
with respect to Receivables with a Transfer Order dated prior to the Closing
Date such Transfer Order may direct the related Obligor or Settlement Annuity
Provider (for itself or on behalf of the related Obligor) to remit all Scheduled
Payments on such Receivable to the order of the Transition Purchase Entity at
the Transition Lockbox Account.

 

  (w) the Claimant related to such Receivable is a U.S. resident or a U.S.
citizen and, if a related Obligor or Settlement Annuity Provider has any
continuing payment obligations under such Receivable, such Obligor or Settlement
Annuity Provider is domiciled in the United States.

 

  (x) the Obligor of such Receivable is not the federal government of the United
States of America or any other Governmental Authority, except where the
Governmental Authority has consented in writing to such transaction.

 

3



--------------------------------------------------------------------------------

  (y) the Obligor of such Receivable has entered into a Settlement Annuity
Contract with an Eligible Annuity Provider in order to fund its obligations
under the related Settlement Agreement, and such Eligible Annuity Provider is
not an affiliate of the Seller.

 

  (z) the conveyance of such Receivable (and the Related Assets) from the Seller
to the Purchaser hereunder does not violate the terms or provisions of any
agreement to which the Seller is a party or by which it is bound, provided,
however, that where a Transfer Statute permits assignability of Receivables, any
restrictions on transfer of a Receivable contained in a related Settlement
Agreement shall not be deemed to be violated if a Transfer Order has been
obtained by the Seller.

 

  (aa) as to which neither the related Transfer Order nor any stipulation or
consent relating to such Receivable purports to prohibit or otherwise restrict
the ability of the Claimant or Seller to sell, assign, pledge, or otherwise
encumber the Claimant’s or Seller’s right to receive Scheduled Payments in
respect thereof; provided, that, it shall not be deemed a prohibition,
restriction or a purported restriction if the Transfer Order, stipulation or
consent specifies that (i) payment should be made by the Obligor or Settlement
Annuity Provider only to the order of the Purchaser at the Lockbox Account or
(ii) in the event that Claimant or Seller attempts to transfer their rights to
receive Scheduled Payments, neither the Settlement Annuity Provider nor the
Obligor is obligated to honor such transfer.

 

  (bb) such Receivable, the Related Assets, the origination by the Seller, and
the purchase thereof by the Purchaser comply with Requirements of Law and the
sale of such Receivable by the Seller and any assignee thereof does not violate
any Requirements of Law.

 

  (cc) the conveyance of such Receivable and Related Assets from the Seller to
the Purchaser hereunder is not subject to any tax, fee or governmental charge
payable by the Purchaser (or, to the Seller’s knowledge, any other Person) to
any federal, state or local government, other than filing fees in connection
with the perfection of the security interests created under the Transaction
Documents or other fees or charges which have already been paid in a timely
manner by the Seller.

 

  (dd) the sale and transfer of such Receivable by the Claimant to the Seller
and from the Seller to the Purchaser (i) does not require notice to the related
Obligor or Settlement Annuity Provider, or such notice has been given, and
(ii) has been approved pursuant to a Transfer Order that is in full force and
effect and has been sent to the relevant Obligor and Settlement Annuity Provider
and as to which there is no pending appeal.

 

  (ee) to the Seller’s knowledge, such Receivable and/or the related Obligor and
Settlement Annuity Provider are not subject to any asserted or threatened
default, dispute, litigation, or counterclaim at the time of the sale to the
Purchaser and are not subject to any defense (including the defense of usury),
rescission, reduction or offset.

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  (ff) neither the Obligor, Settlement Annuity Provider nor the Claimant related
to such Receivable is subject to a bankruptcy, insolvency or receivership
proceeding; provided, that, the related Claimant may be subject to a bankruptcy,
insolvency or receivership proceeding, so long as (i) the bankruptcy court
having jurisdiction over such Claimant has approved the transfer of such
Receivable by such Claimant to the Seller, lifted the stay with respect to such
Receivable or determined that the Scheduled Payments in respect of such
Receivable are not included in the bankruptcy estate of such Claimant and
(ii) the Seller has procured a Transfer Order with respect to the transfer of
such Receivable.

 

  (gg) the Claimant related to such Receivable has not, at any time preceding
the sale of such Receivable to the Seller pursuant to the related Settlement
Purchase Agreement, been rejected or denied by the Seller or, to Seller’s
knowledge, any other originator of structured settlements, for material,
non-technical reasons (e.g., fraud, misrepresentation, personal problems
uncovered in the diligence process) other than decisions based on pricing in
such Claimant’s attempt to sell its interest (or any portion thereof) in either
(i) the related Settlement Agreement or (ii) any other structured settlement or
related annuity.

 

  (hh) the Seller has provided the Approved Medical Underwriter all information
with respect to such Referenced Settlement Recipient as requested by the
Approved Medical Underwriter, including any additional information required with
respect to specific medical conditions.

 

  (ii) there are no proceedings pending or, to the Seller’s knowledge,
threatened (i) asserting insolvency of the Settlement Annuity Provider of such
Receivable, or (ii) wherein the Obligor or related Settlement Annuity Provider
of such Receivable or any Governmental Authority has alleged that such
Receivable or any of the Related Assets is illegal or unenforceable.

 

  (jj) such Receivable has not been determined by a court of competent
jurisdiction to be an executory contract subject to rejection by the related
Obligor or Settlement Annuity Provider under Section 365 of the Bankruptcy Code.

 

  (kk) solely if the related Claimant was [*] and lived in or was a resident of
a [*] on the date on which such Settlement Agreement was entered into and is no
longer [*], (A) a court having jurisdiction has determined (as evidenced by
appropriate orders or a [*] issued thereby) that such [*] in, to or under the
related Receivable, (B) such [*] has executed an agreement waiving or
relinquishing all rights, in, to and under such Receivable or consenting to the
sale of such Receivable or (C) such [*] has executed a property settlement or
similar agreement, pursuant to which such [*] agrees that it has no rights, in,
to and under such Receivable.

 

  (ll) such Receivable is a “payment intangible” (and is not evidenced by any
“chattel paper” and does not constitute a “commercial tort claim” or “an
interest in or an assignment of a claim under a policy of insurance”) within the
meaning of the UCC (unless settlement claims or obligations under annuity
contracts are excluded from the scope of the relevant UCC).

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  (mm) a Transfer Order relating to such Receivable shall have been obtained in
the jurisdiction in which the related Claimant was domiciled at the time of the
transfer of such Receivable from the Claimant to the Seller, or if such
jurisdiction did not at such time have a Transfer Statute, in the jurisdiction
in which either (1) the applicable obligor obligated to make payments under the
related Settlement Agreement was domiciled at such time, (2) the original claim
giving rise to the related Settlement Agreement was adjudicated or (3) the
annuity provider under the related Settlement Agreement was domiciled at such
time.

 

  (nn) a “qualified order” (as defined in Section 5891 of the Internal Revenue
Code) shall have been obtained by the Seller in respect of such Receivable, and
all other applicable requirements of Section 5891 of the Internal Revenue Code
have been satisfied with respect to such Receivable.

 

  (oo) if such Receivable is the subject of a “qualified assignment” (as defined
in Section 130 of the Internal Revenue Code) or other assignment, the underlying
Settlement Agreement releases all liable parties (other than the assignee) under
the applicable Settlement Agreement from all liability pertaining thereto.

 

  (pp) with respect to such Receivable, the Seller has performed a check or
search of the NASP Anti-Fraud Database, if available, relative to such
Receivable and the related Seller, in the same manner that a reasonably prudent
acquirer of Receivables would do if such acquirer were acquiring such
Receivables for its own account and has cleared any “hits” arising from such
search of the NASP Anti-Fraud Database.

 

  (qq) the Claimant related to such Receivable shall have an [*] in an aggregate
amount greater than [*], or shall have otherwise satisfied the Seller that it
has [*] in accordance with the Credit Policy Manual.

 

  (rr) if the Person receiving the related Scheduled Payments for such
Receivable is not the Claimant, then the Claimant has granted to such Person a
valid power of attorney with respect to such Receivable or such Person is the
legal guardian of the Claimant.

 

  (ss) the Claimant related to such Receivable was at least the [*] (per the
laws of the jurisdiction in which the related Transfer Order was obtained) at
the time such Receivable was transferred to the Seller.

 

  (tt) the Claimant related to such Receivable has represented to Seller that
such Claimant had the capacity and competency (legal and otherwise) to enter
into the related Settlement Purchase Agreement and Settlement Agreement.

 

  (uu)

the Seller has provided the Purchaser with an affidavit, executed by the
Claimant, which states that (a) medical decisions relating to the Claimant are
not being

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

  determined and/or directed by a third party and (b) the Claimant is not under
the influence of alcohol, illegal drugs, or duress, and does not suffer from
dementia, bi-polar, schizophrenia, or other psychotic disorder as determined by
a medical doctor.

 

  (vv) there is only one Referenced Settlement Recipient under the Settlement
Annuity Contract related to such Receivable; provided, that, there may be more
than one Referenced Settlement Recipient under the Settlement Annuity Contract
related to such Receivable if the Settlement Annuity Contract provides that Life
Contingent Periodic Payments are paid in full while any of the Referenced
Settlement Recipients are alive and, in such case, the “Referenced Settlement
Recipient” shall mean the person with the shortest life expectancy as of the
date of Purchase of such Receivable as determined using the Mortality Table and
the Mortality Rating for each such person.

 

  (ww) as of the related Purchase Date, the Referenced Settlement Recipient
related to such Receivable is not deceased.

 

  (xx) the Medical Questionnaire related to such Referenced Settlement Recipient
has been completed in its entirety by the Claimant (either manually or by
telephone interview) with no omitted information.

 

  (yy) the Medical Underwriting Report related to such Referenced Settlement
Recipient [*].

 

  (zz) the Mortality Rating of the Referenced Settlement Recipient related to
such Receivable does not exceed [*].

 

  (aaa) the Referenced Settlement Recipient related to such Receivable is not
[*].

 

  (bbb) the Referenced Settlement Recipient related to such Receivable is not
[*].

 

  (ccc) if the Settlement Annuity Provider with respect to such Receivable is a
High Mortality Verification Requirement Annuity Provider, (i) with respect to
each Scheduled Payment that a portion of which was purchased by the Seller under
the Settlement Purchase Agreement, the Claimant shall have retained the lesser
of (i) [*] or (ii) [*] of the Scheduled Payment amount to be received by the
Claimant prior to such purchase; and (ii) the Seller shall have used reasonable
efforts in light of the prevailing industry standards to structure the purchase
under the Settlement Purchase Agreement as a Split Payment such that the each
Scheduled Payment that a portion of which has been purchased by the Seller shall
be remitted in its entirety to the Purchaser by an Obligor or Settlement Annuity
Provider and the Purchaser shall have an obligation to pay over the reserved
interest of the Claimant to the Claimant.

 

  (ddd) if there is more than one Claimant related to such Receivable, each
Claimant must satisfy the foregoing requirements.

 

7



--------------------------------------------------------------------------------

SCHEDULE V

Approved States

The following states are Approved States:

(i) All states and United States related jurisdictions other than New Hampshire
and Wisconsin, and the District of Columbia, and the US Territories (including,
but not limited to, Puerto Rico, the Virgin Islands and Guam). The other 48
states have passed legislation that establish the court process for procuring
court approval of the transfer of scheduled payment rights due under a
structured settlement.

(ii) With respect to New Hampshire and Wisconsin, and the District of Columbia
and the U.S. Territories, Receivables originated in such jurisdictions may be
sold hereunder, provided, that, the Seller obtains a “qualified order” approving
the transfer of the underlying structured settlement to the Seller under 26 USC
§ 5891(b)(3)(b) (providing that if the state of origination is not an Approved
State identified in (i) above, a “qualified order” may be obtained in accordance
with the law of an Approved State identified in (i) above in which either the
party to the structured settlement, or the obligor (i.e., insurance company)
responsible for funding the structured settlement is domiciled or has its
principal place of business in such Approved State identified in (i) above).



--------------------------------------------------------------------------------

SCHEDULE VI

Schedule of Existing Receivables



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

 

LOGO [g542804ex10_4pg62.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT A

Form of Purchase Request

[MM/DD/YYYY]

Compass Settlements LLC

c/o GFG Alternative Investments

One Sound Shore Drive, Suire 104

Greenwich, CT 06830

Attn:

E-mail:

 

  Re: Amended and Restated Purchase and Sale Agreement dated as of May 21, 2013

Ladies and Gentlemen:

This Purchase Request is delivered to you (the “Purchaser”) pursuant to
Section 2.01 of that certain Amended and Restated Purchase and Sale Agreement
dated as of May 21, 2013 (as modified and supplemented and in effect from time
to time, the “Purchase Agreement”) among Washington Square Financial, LLC, a
limited liability company organized under the laws of the state of Georgia (the
“Seller”) and Compass Settlements LLC, a limited liability company organized
under the laws of Delaware (the “Purchaser”). Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in (or
incorporated by reference in) the Purchase Agreement.

 

1. The Seller hereby requests a Purchase:

(i) The aggregate amount of Purchases to date by the Purchaser and the Purchaser
Designee (excluding the Existing Receivables) is $[        ].

(ii) The amount of the Purchase requested is $[        ].

(iii) The aggregate amount of Purchases made by the Purchaser and the Purchaser
Designee after such requested Purchase will be $[        ] [not to exceed the
Maximum Purchase Amount].

 

2. The Purchase Date with respect to such Purchase is [                    ].

 

3. All of the conditions precedent to the Purchase requested herein as set forth
in the Purchase Agreement have been satisfied as of the date hereof and as of
the Purchase Date requested above.

 

4. Attached as Annex 1 hereto is a true, correct and complete copy of the
Transfer Report relating to this Purchase Request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Purchase Request on
[            ], 201[    ].

 

WASHINGTON SQUARE FINANCIAL, LLC, as Seller By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Form of Settlement Purchase Agreement



--------------------------------------------------------------------------------

ABSOLUTE ASSIGNMENT AND SECURITY AGREEMENT

(THE “AGREEMENT”)

I, [Customer Name]”, (“I”, “Me” or “Assignor”) am entitled to certain periodic
payments (the “Periodic Payments”), which I am receiving as a result of the
settlement of a personal injury claim. The terms of the settlement are set forth
in an agreement (the “Settlement Agreement”). The Periodic Payments are due to
Me from [OBLIGOR] (the “Settlement Obligor”). The Settlement Agreement provides
for the Periodic Payments to be paid to Me through an annuity issued by [ISSUER]
(the “Annuity Issuer”), bearing Annuity Contract Number [CONTRACT NUMBER]”.

A. I agree to sell to Washington Square Financial, LLC dba Imperial Structured
Settlements (“You” or “Assignee”) through an assignment, all of my rights to and
interest in the following payments, which I am due to receive under the
Settlement Agreement:

[PAYMENT STREAM]” (the “Assigned Payments”)

In consideration for selling and assigning to You my rights to receive these
payments, You shall pay Me the sum of: [GROSS PURCHASE PRICE]” (the “Assignment
Price”).

B. I hereby make the following unconditional representations, warranties and
promises:

 

  1. No one other than Me has any interest or claim of any kind or nature in, to
or under the Assigned Payments.

 

  2. I am not indebted to anyone that would in any way affect either the
assignment of the Assigned Payments referenced above or Assignee’s absolute
rights to receive the Assigned Payments.

 

  3. I agree to conduct my affairs so as to ensure that You receive the Assigned
Payments exactly as described in Paragraph A above.

C. I understand and agree that I will be in breach of this Agreement if:

 

  1. Any of the representations set forth in Paragraphs B (1) and B (2) at any
time turn out to be untrue.

 

  2. I fail to perform the promise set forth in Paragraph B (3) above.

 

  3. Either the Settlement Obligor or the Annuity Issuer refuses or fails to
make any one or more of the Assigned Payments as a result of any act by Me, my
estate, my representatives, or any of my heirs.

 

  4. I fail to promptly forward to You any of the Assigned Payments that might
be received by Me from the Settlement Obligor or the Annuity Issuer after the
Assignment to You has been completed.

 

  5. I fail to fulfill any other obligation of mine under this Agreement.



--------------------------------------------------------------------------------

D. Your obligation to complete this transaction, and to pay Me the Assignment
Price depends upon the following conditions being satisfied unless waived by
You.

 

  1. You shall be satisfied, in Your sole reasonable judgment, that there are no
claims or interests of any kind or nature that do or could affect rights to or
interest in the Assigned Payments and/or prevent or interfere with Your receipt
of the Assigned Payments on the dates and in the amounts described above
Paragraph A, exactly in such amounts and at the times set forth therein.

 

  2. You have received a final non-appealable court order and/or a signed
acknowledgment from Settlement Obligor and Annuity Issuer satisfactory to the
Assignee in its sole discretion (collectively referred to as the “Order”), which
You, in Your sole judgment, consider sufficient to recognize, authorize, and
provide for the transfer by assignment of the Assigned Payments (which may
continue to be made out to my name) to You, Assignee, and to insure that the
Periodic Payments due on or after the day of the Order will be forwarded
directly to You.

E. Security Interest. You and I intend to create a security interest in the
rights to and interest in payments due to Me under the Settlement Agreement
which I am assigning to You under this Agreement as “General Intangibles” to
extent permitted under that version of Article 9 of the Uniform Commercial Code
(governing Secured Transactions) that is in effect in the state designed in
Paragraph F below. This Agreement shall also function as a security agreement.
This security interest secures payment of the rights assigned by Me to You and
the performance of my obligations under Paragraph B above. I authorize You to
direct any account debtor or obligor on an instrument, without limitation,
Settlement Obligor or Annuity Issuer, to make periodic payments directly to You
and as contemplated by the Uniform Commercial Code. You (Assignee) are
authorized to file a UCC-1 Financing Statement to perfect Your rights and the
security interest intended to be created under this Agreement.

F. Except as otherwise required by applicable statutory law, this Agreement
shall be governed by and interpreted in accordance with the law of the state of
residence of the Assignor on the date of this Agreement.

ARBITRATION

Any and all controversies, claims, disputes, rights, interests, suits or causes
of action arising out of or relating to this Agreement and the negotiations
related thereto, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association. The demand for arbitration
shall be filed in writing with the other party to this Agreement and with the
American Arbitration Association offices in your state of residence. The
arbitration shall be held in the largest city in your state of residence. The
arbitration shall be held before a single arbitrator selected in accordance with
the Commercial Arbitration Rules of the American Arbitration Association in
effect at the time that the demand for arbitration is filed. Discovery,
specifically including interrogatories, production of documents and depositions
shall be at the discretion of the arbitrator and to the extent permitted shall
be conducted in accordance with, and governed by the Federal Rules of Civil
Procedure.

A demand for arbitration shall be made within a reasonable time after the claim,
dispute or other matter in question has arisen. In no event, shall the demand
for arbitration be made after the date when institution of legal or equitable
proceedings based on such claim, dispute or other matter in question, would be
barred by the applicable statute of limitations.

No arbitration arising out of or relating to this Agreement shall include, by
consolidation or joinder or in any other manner, an additional person or entity
not a party to this Agreement, except by written consent of the parties hereto,
containing a specific reference to this Agreement and signed by the entity
sought to be joined. Consent to arbitration involving an additional person or
entity shall not



--------------------------------------------------------------------------------

constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent or with a person or entity not
named or described therein. The foregoing agreement to arbitrate and other
agreements to arbitrate with an additional person or entity duly consented to by
parties to this Agreement, shall be specifically enforceable in accordance with
applicable law in any court having jurisdiction thereof.

The award rendered by the arbitrator shall be final, and judgment may be entered
upon it in accordance with applicable law in any court having jurisdiction
thereof. Such arbitrator shall identify the substantially prevailing party and
shall include legal fees and expenses for the substantially prevailing party.

This provision does not apply to the extent inconsistent with applicable state
law regarding the transfer of structured settlement payments. In such case any
disputes between the parties will be governed in accordance with the laws of the
domicile state of the payee and the domicile state of the payee is the proper
venue

G. I hereby grant You an Irrevocable Power of Attorney with full powers of
substitution to do all acts and things that I might do regarding the Assigned
Payments, and any and all rights I have under the Settlement Agreement. I
understand and intend that by doing so, I am giving You all of the power and
right I currently have under the Settlement Agreement to endorse checks, drafts
or other instruments, to alter, edit and change payment instructions and/or
beneficiary designations, and/or to perform any other act in my name that in
Your sole discretion as my Attorney-in-Fact is necessary or expedient for You to
obtain all of the benefits of the bargain contemplated by this transaction. This
power of attorney is coupled with an interest and shall survive my death or
disability.

H. Payments Received by Party Other Than the Party Intended to Receive the
Payments.

 

  1. If prior to the completion of the transfer provided for in this Agreement,
I receive any of the Assigned Payments or any portion thereof, I understand and
agree an equal amount shall be deducted from the Assignment Price, and the
Assignment Price shall be reduced in the same amount as these payments, and that
the terms of this Agreement regarding the payments to be assigned, shall be
treated as amended to reflect for the adjusted amount.

 

  2. In the event You receive or otherwise come into possession of any of the
Periodic Payment(s) or portion(s) thereof which are not included in the payments
being absolutely assigned to You pursuant to this Agreement, You agree to
forward such amount(s) to Me at the address set forth above within seven
(7) days of receipt of such amount(s).

I. You shall be entitled to, and are authorized by Me to discharge any liens or
adverse claims against Me or any of the Assigned Payments, whether of not such
adverse claims are disclosed, and You are further authorized by Me, provided You
furnish prior written notice to Me, to pay any and all amounts necessary or if
the Assignment Price has been deposited into an escrow account, to instruct the
escrow agent to pay any and all amounts necessary to discharge such liens or
other adverse claims. I understand and agree that any such amounts that You pay
are payments You are making on my behalf and shall reduce the Assignment Price.
Adverse claims may include disclosed amounts to be deducted by You from the
Assignment Price to pay You, as servicer for Washington Square Financial, LLC
dba Imperial Structured Settlements, to enable Me to obtain Washington Square
Financial, LLC dba Imperial Structured Settlements release of its encumbrance on
a portion of the Assigned Payments relating to a prior transfer transaction(s)
that occurred before the enactment of the applicable statute (“Transfer Act”)
regulating such transfers. I understand and acknowledge that the law currently
in effect requires that such encumbrance be released in order to complete the
transfer that is the subject of this Agreement.



--------------------------------------------------------------------------------

J. This Agreement shall take effect on the date it is signed by Me (the
Assignor) or on such later date prescribed by applicable law.

K. All disclosure statements I receive from You in connection with this
transaction are a material part of this Agreement and shall be considered part
of the terms of this Agreement and shall be read as if the contents of the
disclosure statement were set forth in full in the body of this Agreement.

L. I know that it will take some time for the Settlement Obligor and the Annuity
Issuer to receive and process the court order once it is granted. I would like
to receive the Assignment Price or a portion thereof as soon as possible
thereafter. Accordingly, I hereby request Assignee to pay Me a portion of the
Assignment Price as soon as possible after the court order is granted and
authorize Assignee to hold in escrow an amount it deems necessary or advisable
from the Assignment Price (the “Escrow Amount”) until all conditions precedent
have been satisfied, including, without limitation, the receipt by Assignee of
the Settlement Obligor and the Annuity Issuer’s acknowledgment of the terms of
the court order in writing and their agreement to honor an comply with same. At
such time or earlier as Assignee may determine, I understand that Assignee will
send the Escrow Amount to Me minus any Assigned Payments that the Annuity Issuer
and/or Settlement Obligor sent to Me while the Settlement Obligor and the
Annuity Issuer were processing the court order.

M. I have the right to cancel this Agreement, without penalty or further
obligation, within the first three business days after the date the Agreement is
signed, by providing You with written notice within three (3) day period, as
provided for in Paragraph N.

N. All notices, demands, and other communications required or permitted under
this Agreement must be made in writing, and delivered by hand, via the United
States Post Office, Certified Mail, Return Receipt Requested, or by overnight
delivery service, to You or Me as the recipient at the address set forth in the
beginning of this Agreement and must be evidenced by a receipt showing time,
date of delivery and the person receiving the delivery.

In witness whereof I hereunto set my hand.

 

 

[CUSTOMER NAME]”

STATE OF                                 

COUNTY OR CITY OF                                 

On the      day of             , in the year          before Me, the
undersigned, personally appeared [Customer Name]” personally known to Me or
proved to Me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument, and acknowledged to Me
that he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

Notary



--------------------------------------------------------------------------------

      PLEASE DO NOT SIGN THIS       DOCUMENT UNTIL [Sign Date]”

My Commission expires on:                     

Accepted:

Washington Square Financial, LLC dba Imperial Structured Settlements

 

 

Title: Date:



--------------------------------------------------------------------------------

EXHIBIT C

Mortality Table



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LOGO [g542804ex10_4pg72.jpg]

 

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LOGO [g542804ex10_4pg73.jpg]

 

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

LOGO [g542804ex10_4pg74.jpg]

 

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Exhibit D

Form of Pipeline Report

The form of Pipeline Report (which may be in electronic format) shall be
acceptable to the Purchaser and shall specify the following with respect to

(a) each Receivable to be sold on the related Purchase Date:

(ii) the name and address of the Claimant

(iii) the date of birth of the Referenced Settlement Recipient (based solely
upon the statements and representations of the Referenced Settlement Recipient)

(iv) the gender of the Referenced Settlement Recipient

(v) the tobacco use class for such Referenced Settlement Recipient based on the
Medical Underwriting Report

(vi) Mortality Rating of the Referenced Settlement Recipient (based solely upon
the report of the Approved Medical Underwriter)

(vii) the state pursuant to which the Transfer Order was obtained

(viii) the identity of the Obligor and Settlement Annuity Provider

(ix) the gross purchase price to the Claimant

(x) the Purchase Price

(xi) the Discounted Receivables Balance of the Excess Portion, if any

(xii) the Scheduled Payments to be purchased

(xiii) [*]

(b) each possible Receivable the Seller has selected and intends to sell to the
Purchaser in the future

(i) a transaction identifier (i.e. Claimant’s initials, transaction number etc),

(ii) the date of birth of the Referenced Settlement Recipient (based solely upon
the statements and representations of the Referenced Settlement Recipient)

(iii) the gender of the Referenced Settlement Recipient

 



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

(iv) the tobacco use class for such Referenced Settlement Recipient based on the
Medical Underwriting Report

(v) Mortality Rating of the Referenced Settlement Recipient (based solely upon
the report of the Approved Medical Underwriter)

(vi) the state pursuant to which the Transfer Order is expected to be obtained

(vii) the identity of the Obligor and Settlement Annuity Provider

(viii) the estimated gross purchase price to the Claimant

(ix) the estimated Purchase Price

(x) the estimated Discounted Receivables Balance of the Excess Portion, if any

(xi) the Scheduled Payments expected to be purchased

(xii) [*]

The inclusion of any possible Receivable in a Pipeline Report shall not
constitute any representation or warranty that such Receivable is an Eligible
Receivable and shall not constitute any representation, warranty or contractual
promise that such Receivable will ever become an Eligible Receivable.

 



--------------------------------------------------------------------------------

EXHIBIT E

Form of Bill of Sale

BILL OF SALE AND ASSIGNMENT

This Bill of Sale and Assignment (this “Bill of Sale”) is effective as of
            , 201    , by Washington Square Financial, LLC, a Georgia limited
liability company (“Seller”), in favor of [Compass Settlements LLC, a Delaware
limited liability company][PURCHASER DESIGNEE, a                     ]
(“Buyer”).

WHEREAS, Seller and Buyer are parties to an Amended and Restated Purchase and
Sale Agreement dated May 21, 2013 (“Purchase Agreement”), under which the Seller
will periodically sell to Buyer, and Buyer will periodically purchase from
Seller, Eligible Receivables described in Purchase Requests delivered under the
Purchase Agreement, together with all of the Related Assets relating to such
Eligible Receivables (Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Purchase Agreement);

WHEREAS, the Buyer desires to have the Seller confirm each purchase and sale
effected under the Purchase Agreement by delivery of a Bill of Sale conveying
the Eligible Receivables and Related Assets to the Buyer; and

WHEREAS, Seller is the beneficial owner of various Eligible Receivables listed
on Exhibit “A” annexed hereto (the “Structured Settlements”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby irrevocably and
unconditionally grant, bargain, sell, deliver, transfer, assign and convey unto
Buyer, its successors and assigns forever, all of its right, title and interest
in and to the Structured Settlements and the associated Related Assets.

TO HAVE AND TO HOLD the Structured Settlements and associated Related Assets
unto Buyer, its successors and assigns forever.

Pursuant to Subsection 2.04 of the Purchase Agreement, the Seller has delivered
to the Buyer and the Servicer, as applicable, the documents for the Structured
Settlements sold hereunder. The Seller confirms to the Buyer that the
representations and warranties set forth in Sections 4.01 and 4.02 of the
Purchase Agreement are true and correct as of the date hereof.

This Bill of Sale is to be governed by and construed in accordance with the laws
of the State of Delaware without regard to the conflict of laws principles.

All of the terms and conditions of this Bill of Sale shall be for, and shall
inure to the benefit of, Buyer and its successors and assigns.

[Signatures appear on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed as of the
date first above written.

 

WASHINGTON SQUARE FINANCIAL, LLC By:  

 

Name:   Title:  

 

1



--------------------------------------------------------------------------------

EXHIBIT F

Form of Joinder

JOINDER, dated as of [            ], 201     (this “Joinder”), among Compass
Settlements LLC (the “Purchaser”) and the Purchaser Designee identified in
Item 2 of Schedule I hereto (the “Joining Purchaser”).

RECITALS

This Joinder is being executed and delivered under the Amended and Restated
Purchase and Sale Agreement, dated as of May 21, 2013, between Washington Square
Financial, LLC, a Georgia limited liability company (the “Seller”) and the
Purchaser (as from time to time amended, supplemented or otherwise modified in
accordance with the terms thereof, the “Purchase Agreement”); and

The Joining Purchaser wishes to become a Purchaser Designee under the Purchase
Agreement;

NOW, THEREFORE, the parties hereto hereby agree as follows:

(a) From and after the execution of this Joinder, the Joining Purchaser shall be
a Purchaser Designee under the Purchase Agreement for all purposes thereof.

(b) The Joining Purchaser hereby makes the representations identified in
Section 4.03 of the Purchase Agreement, provided that solely as relates to the
Joining Purchaser Section 4.03(a) shall be replaced with the representations set
forth on Schedule II hereto.

(c) The Joining Purchaser and the Purchaser hereby agree that the Seller
(including its successors and permitted assigns) is an express third party
beneficiary of the representations and warranties set forth in this Joinder and
the obligation of the Joining Purchaser to remit Split Payments in
Section 5.01(f) of the Purchase Agreement relating to any Receivable under the
Purchase Agreement purchased by the Joining Purchaser. The Seller and the
Purchaser each acknowledge that notwithstanding the designation of Receivables
for purchase by a Purchaser Designee pursuant to Section 2.01(g) of the Purchase
Agreement, the obligation of the Purchaser to purchase Receivables pursuant to
Section 2.01(a) of the Purchase Agreement shall be a sole obligation of the
Primary Purchaser and any right of recourse with respect to such obligation
shall be solely to the Primary Purchaser.

(d) This Joinder shall be governed by, and construed in accordance with, the
laws of the State of Delaware.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be executed
by their respective duly authorized officers as of the date hereof.

 

JOINING PURCHASER:     [                    ]     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

PURCHASER:     COMPASS SETTLEMENTS LLC       By:  

 

      Name:         Title:  



--------------------------------------------------------------------------------

Acknowledged and accepted by the Seller:     WASHINGTON SQUARE FINANCIAL, LLC  
    By:  

 

      Name:         Title:  



--------------------------------------------------------------------------------

SCHEDULE I TO

JOINDER

 

Name of Purchaser Designee:    [                    ] Purchaser Designee Tax ID
Number:    [                    ] Purchaser Designee Notice Information:   
[                    ] Purchaser Designee Lockbox Account:   
[                    ] Purchaser Designee Collection Account:   
[                    ] Limited Recourse:    [                    ]



--------------------------------------------------------------------------------

Schedule II to

JOINDER

 

  (a) Organization and Good Standing. The exact legal name of the Purchaser is
[                    ]. The Purchaser is a [                    ] duly
organized, validly existing and in good standing under the laws of
[                    ]. The Purchaser’s organizational identification number is
[                    ]. The Purchaser has full power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is now conducted, and to
execute, deliver and perform its obligations under this Agreement and each of
the other Transaction Document to which it is a party.